8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 1 of 61 - Page ID # 2177




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JASON WILLIAM CUSTER,

                      Petitioner,                             8:18CV224

       vs.
                                                          MEMORANDUM
SCOTT FRAKES, Director, NE Dept. of                        AND ORDER
Corrections; and BRAD HANSEN,
Warden, Tecumseh State Correctional
Institution;

                      Respondents.


       This matter is before the court on Petitioner Jason William Custer’s
(“Petitioner” or “Custer”) Petition for Writ of Habeas Corpus. (Filing 1.) For the
reasons that follow, Petitioner’s habeas petition is denied and dismissed with
prejudice.

                                     I. CLAIMS

      Summarized and condensed,1 and as set forth in the court’s prior progression
order (filing 7), Petitioner asserted the following claims that were potentially
cognizable in this court:


      Claim One:            Petitioner was denied effective assistance of counsel
                            because trial counsel (1) elicited testimony from Dr. Peter
                            Schilke regarding information in a report authored by a
                            different expert (filing 1 at CM/ECF pp. 17, 19); (2) failed

      1
          Petitioner did not object to the court’s summary and condensation.

                                            1
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 2 of 61 - Page ID # 2178




                       to object to the foundation of Dr. Schilke’s testimony (id.);
                       (3) failed to call Dr. Eischenschmidt to testify regarding
                       the toxicology report he authored (id.); (4) failed to
                       provide proper jury instructions on self-defense, assault,
                       and terroristic threats (id. at CM/ECF pp. 3, 17); (5) failed
                       to object to prosecutorial misconduct and/or ask for a
                       mistrial (id. at CM/ECF pp. 17, 26-27); (6) insisted that a
                       key state’s witness, Billy Fields, was testifying falsely to
                       information supported by the record and critical to
                       Petitioner’s self-defense claim (id. at CM/ECF pp. 18, 32);
                       and (7) refused to call trial counsel’s law partner, Kelly
                       Breen, as a witness to testify about prior consistent
                       statements made by Petitioner shortly after he was arrested
                       and appointed counsel (id.).

     Claim Two:        Petitioner was denied the effective assistance of counsel
                       because appellate counsel failed to raise on direct appeal
                       the claims described in Claim One, subparts (1) through
                       (3) and (5) through (7). (Id. at CM/ECF pp. 17–19, 27, 32.)

     Claim Three:      Petitioner was denied the effective assistance of counsel
                       because the cumulative instances of ineffective assistance
                       of trial and appellate counsel create the reasonable
                       probability of a different outcome at either the trial and/or
                       direct appeal level. (Id. at CM/ECF p. 20.)

     Claim Four:       Petitioner was denied his rights to due process and a fair
                       trial because (1) the evidence adduced at trial was
                       insufficient to sustain a conviction for First Degree
                       Murder, because a rational trier of fact could not have
                       concluded that Petitioner killed Adam McCormick
                       purposely, with deliberate and premediated malice, and
                                       2
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 3 of 61 - Page ID # 2179




                         not in self-defense (id. at CM/ECF pp. 17, 21); and (2) the
                         trial court erroneously instructed the jury (id. at CM/ECF
                         pp. 2, 17, 28).

      Claim Five:        Petitioner was denied due process because the State
                         committed prosecutorial misconduct by (1) arguing his
                         post-arrest silence, (2) introducing inflammatory,
                         religious-themed arguments and testimony into the trial,
                         and (3) “brow-beating” Petitioner with questions already
                         asked and answered. (Id. at CM/ECF pp. 17, 26.)2

                              II. BACKGROUND

A. Convictions and Sentences

       The court states the facts as they were recited by the Nebraska Supreme Court
in State v. Custer, 871 N.W.2d 243 (Neb. 2015) (filing 9-1). See Bucklew v.
Luebbers, 436 F.3d 1010, 1013 (8th Cir. 2006) (utilizing state court’s recitation of
facts on review of federal habeas petition).

      The charges against Custer arose from an incident in which he shot and killed
Adam McCormick outside a residence in Sidney, Nebraska, on November 3, 2012.
In the information filed in the district court for Cheyenne County, Custer was
originally charged with second degree murder and use of a firearm to commit a
felony. The information was amended to upgrade the murder charge to first degree
and to add a charge of being a felon in possession of a firearm. Custer was alleged



      2
        The court dismissed Claim Six because it was based on errors in the state
postconviction proceedings and thus not a cognizable habeas corpus claim. (Filing
7 at CM/ECF p. 3 (citing Jenkins v. Houston, 4:05CV3099, 2006 WL 126632 (D.
Neb. 2006) (collecting cases holding that errors during state postconviction review
are not cognizable in a federal habeas corpus action).)
                                          3
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 4 of 61 - Page ID # 2180




to be a habitual criminal, but the State ultimately chose not to pursue the habitual
criminal enhancement.

       Custer grew up in Chico, California, where he met and became friends with
Billy Fields. In 2012, Custer decided to move to Humboldt, Nebraska, where his son
and his son’s mother lived. Fields was then living in Sidney with his girlfriend,
Amber Davis. Fields invited Custer to stay with him and Davis for a time while he
was in the process of moving to Humboldt. Custer arrived in Sidney on October 5.
While in Sidney, Custer met various friends of Davis, including McCormick and
Syrus Leal.

       After Davis told Custer and Fields they needed to move out of her house,
Fields arranged for the two to stay at another friend’s apartment. At around this time,
in mid-October, McCormick gave Custer $150. Although Custer testified that the
money was a loan to help Custer pay his share of rent and utilities at the new
apartment, Fields and Leal testified that McCormick gave Custer the money to
purchase drugs and that after Custer failed to deliver the drugs, McCormick wanted
his money back. Custer testified that he intended to pay McCormick back after he
received an unemployment check on October 16, 2012, but that he ended up using
the money from the check to pay other expenses. On or around October 20,
McCormick came to the apartment where Custer and Fields were staying to collect
the money. After Custer told McCormick he would pay him from his next check,
Fields, who was upset that McCormick had come to confront Custer, told
McCormick that he would pay McCormick by the end of the week. In the following
days, McCormick exchanged threatening text messages and telephone calls with
Custer and Fields.

      On or about October 26, 2012, Custer and Fields attended Halloween parties
at some local bars. While they were walking between bars, McCormick confronted
them, demanding his money. Fields testified that when McCormick approached
them, it looked like McCormick was reaching into his pocket for something, and that
Fields thought it was a knife that he knew McCormick carried. Custer and Fields
                                          4
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 5 of 61 - Page ID # 2181




told McCormick they could not repay the $150 at that time, but in order to calm
McCormick, Fields paid him $40 for another debt he owed. Fields testified that he
later met up with Leal, who told him that the money McCormick gave Custer was
actually Leal’s and that the money should be repaid to him rather than to
McCormick. Custer thought the matter had been resolved by agreeing to pay Leal,
but McCormick later sent text messages to Custer and Fields suggesting that the
matter could be resolved if they both left town.

       A few days later, on November 1, 2012, McCormick sent Fields text messages
threatening physical violence if the debt was not repaid soon. The text messages
prompted Custer to arrange with McCormick to meet in a park for a fight. Custer
and Fields went to the park at the arranged time. McCormick did not show up, but
he continued to exchange confrontational text messages and telephone calls with
Custer and Fields.

      Custer and Fields went to Davis’ house that night and told her about the
ongoing conflict with McCormick. Other friends of Davis were at her house and
heard about the conflict. Evidence at trial showed that the gun that was later used to
shoot McCormick belonged to one of Davis’ friends, but there was a conflict in the
evidence as to how the gun came into Custer’s possession. Fields testified that at
Davis’ house on November 1, 2012, Custer had talked to this friend about obtaining
a gun and that after the shooting, Custer told Fields that prior to the shooting, he had
kept the gun stashed in a culvert behind the apartment building where they were
staying. In contrast, as will be discussed further below, Custer testified that he found
the gun in Fields’ truck immediately before the shooting and that he had not known
before that time that the gun was in the truck.

       The next night, November 2, 2012, Davis hosted a gathering at her house. A
conflict arose when Davis saw that McCormick had come to her house with Leal.
Davis insisted that McCormick leave. Davis sent text messages to Custer and Fields,
who were not at Davis’ house, letting them know about her confrontation with
McCormick. She also let them know that the gathering was relocating to Leal’s
                                           5
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 6 of 61 - Page ID # 2182




house, that McCormick would be there, and that although Custer and Fields should
not fight McCormick there, they could “be waiting and watching for him.” The
conflict between Davis and McCormick continued at Leal’s home. Throughout the
evening, Davis updated Custer and Fields through text messages and telephone calls
regarding McCormick’s activities and whereabouts. Around 11:20 p.m., Custer
responded to one of Davis’ updates with a text message stating that he and Fields
were coming over to handle matters with McCormick.

      Custer testified that throughout the night of November 2, 2012, he had also
been exchanging text messages and telephone calls with McCormick and that
although Custer tried to explain to McCormick that Fields was going to repay the
money, McCormick continued to threaten him. Around 11:35 p.m., Custer asked
McCormick whether they could “FINISH THIS RIGHT NOW ONE ON ONE.”
McCormick responded in the affirmative about 15 minutes later. In the same
timeframe, Custer was exchanging texts with Davis to see whether anyone at Leal’s
home would have a problem if Custer came there to resolve things with McCormick.
Custer testified that in light of mixed messages he received from both Davis and
McCormick, he determined it would be better to wait until McCormick left and then
come to resolve things with Leal instead of with McCormick.

      Shortly after midnight on November 3, 2012, Davis texted Custer saying that
McCormick was leaving the gathering at Leal’s house. Custer borrowed Fields’
truck to drive to Leal’s house. Fields did not accompany Custer. When Custer
arrived at Leal’s house, he saw that McCormick, Leal, and Joshua Wright were
standing outside on the lawn. Thereafter, an incident ensued in which Custer shot
McCormick twice. The testimony at trial presented differing stories regarding the
incident; therefore, Custer’s testimony regarding the incident will be presented
herein after discussion of Leal’s and Wright’s testimony.

       Leal testified that after midnight on November 3, 2012, he, McCormick, and
Wright were leaving the house; Wright was going to walk home, and Leal was going
to give McCormick a ride home. As they were leaving, a truck pulled up to the house.
                                         6
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 7 of 61 - Page ID # 2183




When Leal saw the truck arrive, he thought it was Fields until he heard Custer call
McCormick’s name. Custer left the truck idling with the lights on while he got out
of the truck and headed straight toward McCormick. Leal did not see a gun but as
soon as McCormick responded to Custer’s calling his name, Leal heard a shot and
saw McCormick buckle over. Leal heard another shot 1 or 2 seconds after the first
shot. Leal went to attend to McCormick; he tried to catch McCormick’s fall, but
McCormick was already on the ground. Leal looked up and saw that Custer was
almost back to the truck. Leal ran toward the truck and punched at Custer through
the open window. Leal saw a gun on the seat next to Custer as Custer drove away in
the truck. Leal then turned to see McCormick trying to walk around Leal’s Jeep,
which was parked in the driveway. By the time Leal reached McCormick, he was on
the ground again.

        Wright testified that he, Leal, and McCormick were standing in front of Leal’s
house smoking after midnight on November 3, 2012, when a truck pulled up and
stopped in the street. Wright did not recognize the truck, but one of the other men
said it belonged to Fields. Wright started to walk toward the truck because he knew
about the tension between McCormick and Fields and he wanted to tell Fields to
“chill out.” The truck was still running with its lights on. A man got out of the truck,
and Wright realized that it was not Fields and that, instead, it was Custer. Custer
walked toward the front door of the house. At first Wright did not see anything in
Custer’s hands, but when Custer picked up his hands, Wright saw that he had a black
assault rifle. Custer raised the rifle to his shoulder, and Wright moved to escape.
Wright heard Custer call for McCormick, and then he heard a shot. Wright did not
see where the shot had been fired because he was trying to escape. Wright heard
another shot 1 or 2 seconds later, and then he saw Custer return to the truck. Wright
saw Leal run to the truck and punch Custer before the truck left quickly. After he
saw the truck leave, Wright started to run home, but when he heard Leal yell for him,
he ran to the driveway where he saw McCormick on the ground. McCormick was
unresponsive and bleeding, so Wright called for emergency assistance.



                                           7
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 8 of 61 - Page ID # 2184




        Other evidence presented by the State indicated that the bullet from the second
shot entered McCormick’s body under the left arm, continued in a downward
trajectory, nicking a rib and perforating McCormick’s lower left lung, esophagus,
and liver, and exited his right side. McCormick died as a result of the gunshot
wounds. In addition, an officer who arrived at the scene shortly after the shooting
testified that he searched McCormick’s pockets and that he found a pocketknife
inside McCormick’s front left pants pocket. The officer testified that when he found
the pocketknife, it was closed up and clasped and was all the way inside the pocket.
The officer further testified that he did not find any other weapon in McCormick’s
proximity.

       Custer testified in his own defense at trial. He testified that when he arrived at
Leal’s house, he was confused that McCormick was still there and that he became
concerned he was being set up. Custer therefore retrieved a gun that was in the back
seat of the truck. Custer testified that he did not know that the gun was there until
after he became concerned about a setup and started looking through the truck to
find something to protect himself. Custer concealed the gun under his coat as he got
out of the truck. As he walked up the driveway, he told McCormick that he was there
“to talk so we can settle this.” Custer testified that McCormick replied, “yeah, I’m
going to settle it,” and that then McCormick pulled out a knife and rushed at Custer.
Custer testified that he backed up but ran into a Jeep that was parked in the driveway
and could not retreat farther. He therefore pulled the gun out and fired a shot aimed
at McCormick’s knee as McCormick ran at him with the knife raised. McCormick
continued toward Custer, despite having been shot in the thigh. As McCormick
lunged at Custer with the knife, Custer jumped out of the way, raised the gun, and
fired a shot as he twisted.

       Custer testified that Leal began to scream at him and chase him; so he got
back to the truck and returned to the apartment where he had been staying. He called
Fields to tell him that he had shot at McCormick, and Fields made arrangements for
Davis to pick up Custer and get him out of town. Custer stayed at a motel in Big


                                           8
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 9 of 61 - Page ID # 2185




Springs, Nebraska, until some hours later when police came to arrest him based on
a tip from Fields and Davis.

        During the State’s cross-examination of Custer, it asked questions which
pointed out that shortly after the shooting, Leal and Wright gave statements to police
consistent with their testimony at trial, while Custer “had 15 months” and “the
opportunity to sit through all of the trial and listen to all of the testimony” before he
testified to his version of events. The State also asked questions which pointed out
that after the shooting, Custer had made no attempt to report to the police the
shooting or McCormick’s alleged aggressive actions. Custer did not object to any of
these questions.

        Argument at the jury instruction conference shows that Custer requested a
“choice of evils” instruction with respect to the charge of being a felon in possession
of a firearm. He argued that the instruction was appropriate because of his testimony
that he grabbed the gun he found in the back seat of the truck only because he was
concerned that he was being set up when he arrived at Leal’s house and that he
needed to protect himself. The court refused such an instruction after determining
that such an instruction was not appropriate under the facts of this case. Custer also
objected to an instruction defining premeditation because the instruction included a
statement to the effect that the “time needed for premeditation may be so short as to
be instantaneous,” which statement was not included in the statutory definition of
premeditation. The court overruled Custer’s objection and gave the instruction. The
court also gave a self-defense instruction.

       During closing arguments, the State pointed out that Custer had not reported
to police McCormick’s alleged aggressive actions with the knife. The State also
suggested that Custer had 15 months and knowledge of the testimony and evidence
against him before he gave his testimony regarding the shooting. Custer did not
object to the statements in the State’s closing arguments, and he did not move for a
mistrial based on the statements.


                                           9
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 10 of 61 - Page ID # 2186




       The jury found Custer guilty of first degree murder, use of a firearm to commit
a felony, and being a felon in possession of a firearm. The court sentenced Custer to
imprisonment for life for first degree murder, for 20 to 50 years for use of a firearm
to commit a felony, and for 10 to 20 years for being a felon in possession of a firearm.
The court ordered that the sentences be served consecutively to one another.

       When imposing the sentence for first degree murder, the court orally stated at
the sentencing hearing that the sentence was “a sentence of not less than a period of
your natural life without the possibility of parole.” However, the written sentencing
order omitted the language regarding the possibility of parole.

      In addition, at the sentencing hearing, the court orally stated in connection
with both the sentence for use of a firearm to commit a felony and the sentence for
being a felon in possession of a firearm that Custer would be given credit for 503
days he had previously served. The written order stated, in a paragraph separate from
the paragraphs setting forth the sentences, that Custer “shall receive credit for five
hundred three (503) days for time already served.”

B. Direct Appeal

       Custer appealed his convictions and sentences to the Nebraska Supreme
Court. Custer was represented by the same counsel on appeal as at trial. In his brief,
Custer assigned that (1) the state district court erred when it refused to instruct the
jury regarding a choice of evils defense to the charge of being a felon in possession
of a firearm; (2) there was not sufficient evidence to sustain a conviction for first
degree murder because the evidence did not show that he killed McCormick with
deliberate and premeditated malice; (3) the State committed prosecutorial
misconduct and violated his due process rights when it made certain statements
about his post-arrest silence during closing arguments; (4) the state district court
erred when, at the sentencing hearing, it orally sentenced him on the first degree
murder conviction to life imprisonment “without the possibility of parole”; and (5)
the state district court erred by imposing excessive sentences on the convictions for

                                          10
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 11 of 61 - Page ID # 2187




use of a firearm to commit a felony and being a felon in possession of a firearm.
(Filing 9-5 at CM/ECF pp. 9-10; see also Filing 9-1 at CM/ECF p. 9.)

       In a published opinion filed November 13, 2015, the Nebraska Supreme Court
rejected Custer’s assignments of error and affirmed his convictions and sentences as
modified to correct plain error in the application of the credit for time served.3 (Filing
9-1 at CM/ECF pp. 10-20.)

C. Postconviction Action

      Custer filed a pro se motion for postconviction relief on May 10, 2016. (Filing
9-12 at CM/ECF pp. 10-27.) On July 11, 2016, Custer filed a pro se supplement,
adding arguments and supporting legal authority to the claims in his original
postconviction motion. (Id. at CM/ECF pp. 39-46.)

        Custer alleged that he was denied effective assistance of counsel because trial
counsel (1) elicited testimony from Dr. Peter Schilke on cross-examination “on
information that was not into [sic] evidence, information that he was not an expert
on, [and] information that was substantially detrimental” to Custer’s theory of self-
defense; (2) failed to object to the foundation of Dr. Schilke’s testimony; (3) failed
to call Dr. Eischenschmidt to testify regarding the toxicology report he authored; (4)
insisted that Fields, a key State witness, “was testifying falsely to information
supported by the record and critical to Custer’s self-defense claim”; (5) failed to
highlight specific facts during cross-examination of Officer James Russell Bush; (6)
failed to cross-examine Carolee Ann Vasquez regarding Custer’s lack of intent to
kill McCormick and his prior possession of the firearm used in the shooting; (7)
failed to call Kelly Breen, trial counsel’s law partner, as a rebuttal witness to testify

      3
         The Nebraska Supreme Court stated: “The sentencing order shall be
modified to state that Custer is entitled to credit for time served in the amount of 503
days for time already served against the aggregate of the minimum and the aggregate
of the maximum sentences of imprisonment for use of a firearm to commit a felony
and for being a felon in possession of a firearm.” (Filing 9-1 at CM/ECF p. 20.)
                                            11
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 12 of 61 - Page ID # 2188




about prior consistent statements made by Custer shortly after he was arrested and
appointed counsel; (8) failed to object to (a) the prosecutor’s statements that Custer
had 15 months to fabricate his story and the prosecutor’s comparison of Custer’s
story to that about Santa Claus, (b) Fields’ testimony about Custer’s criminal history,
and (c) Fields’ testimony that Custer was not scared of McCormick; (9) failed to
submit proper jury instructions on self-defense and a “self-defense option” on the
jury verdict form; and (10) failed to request an instruction on provocation to support
a conviction on the lesser-included offense of manslaughter. (Id. at CM/ECF pp. 11-
26, 39-46.) Custer also alleged that, individually or cumulatively, the errors by trial
counsel violated his right to effective assistance of counsel. (Id. at CM/ECF pp. 26-
27.)

      The State filed a motion to dismiss Custer’s motion for postconviction relief
without conducting an evidentiary hearing. (Filing 9-13 at CM/ECF pp. 58-60.) On
November 22, 2016, the state district court overruled Custer’s motion for
postconviction relief and supplement without an evidentiary hearing. (Filing 9-12 at
CM/ECF pp. 47-53.)

       Custer appealed to the Nebraska Supreme Court, assigning that the state
district court erred in denying his motion for postconviction relief, because trial
counsel was ineffective when counsel (1) “illicited testimony from Dr. Peter Schilke
on information that was not in evidence [and] information that he was not the
originating expert on”; (2) “insisted that a key state witness was testifying falsely to
information supported by the record and critical to [Custer’s] self-defense defense”;
(3) cross-examined Officer James Russell Bush; (4) “failed to call rebuttal witness,
a fellow law partner, Kelly Breen, to the stand”; (5) “failed to object at critical
junctures throughout the entirety of the trial, allowing prosecutors to go unchecked
and commit multiple instances of prosecutorial misconduct”; and (6) failed to ensure
that “the court provided proper jury instructions, or a proper verdict form to all
jurors, and omitted critical instruction on self-defense, assault, terroristic threats and
other omissions.” (Filing 9-8 at CM/ECF pp. 11-12; see also Filing 9-2 at CM/ECF
p. 5.) Custer also assigned that the state district court erred in denying his motion for
                                           12
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 13 of 61 - Page ID # 2189




appointment of counsel. (Filing 9-8 at CM/ECF p. 11; see also Filing 9-2 at CM/ECF
p. 5.)

       In a published opinion (filing 9-2) filed December 1, 2017, the Nebraska
Supreme Court concluded that the state district court did not err when it determined
that Custer’s motion for postconviction relief did not allege facts which constituted
a denial of his constitutional rights and accordingly denied Custer’s motion. (Id. at
CM/ECF p. 13.) Thus, the Nebraska Supreme Court affirmed the state district court’s
decision to deny Custer’s postconviction claims without an evidentiary hearing.
(Id..)

D. Habeas Petition

       Custer filed his Petition for Writ of Habeas Corpus in this court on May 22,
2018. (Filing 1.) In response to the Petition, Respondents filed an Answer (filing
14), a Brief (filing 15), and the relevant state court records (filing 9). Respondents
argue that Custer’s claims are either procedurally defaulted and/or without merit.
Custer filed a brief (filing 19) in response to Respondents’ Answer, and Respondents
filed a reply brief (filing 22). This matter is fully submitted for disposition.

                   III. OVERVIEW OF APPLICABLE LAW

        Three strands of federal habeas law intertwine in this case. They are (1)
exhaustion and procedural default; (2) the deference that is owed to the state courts
when a federal court reviews the factual or legal conclusions set forth in an opinion
of a state court; and (3) the standard for evaluating a claim of ineffective assistance
of counsel. The court elaborates upon those concepts next so that it may apply them
later in a summary fashion as it reviews Custer’s claims.

A. Exhaustion and Procedural Default

      As set forth in 28 U.S.C. § 2254:
                                          13
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 14 of 61 - Page ID # 2190




      (b)(1) An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be granted
      unless it appears that–

      (A) the applicant has exhausted the remedies available in the courts of
      the State; or

      (B)(i) there is an absence of available State corrective process; or

      (ii) circumstances exist that render such process ineffective to protect
      the rights of the applicant.

28 U.S.C. § 2254(b)(1).

      The United States Supreme Court has explained the habeas exhaustion
requirement as follows:

      Because the exhaustion doctrine is designed to give the state courts a
      full and fair opportunity to resolve federal constitutional claims before
      those claims are presented to the federal courts . . . state prisoners must
      give the state courts one full opportunity to resolve any constitutional
      issues by invoking one complete round of the State’s established
      appellate review process.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

       A state prisoner must therefore present the substance of each federal
constitutional claim to the state courts before seeking federal habeas corpus relief.
In Nebraska, “one complete round” ordinarily means that each § 2254 claim must
have been presented to the trial court, and then in an appeal to either the Nebraska
Supreme Court directly4 or to the Nebraska Court of Appeals, and then in a petition
for further review to the Nebraska Supreme Court if the Court of Appeals rules
against the petitioner. See Akins v. Kenney, 410 F.3d 451, 454-55 (8th Cir. 2005).


      4
        Where a life sentence has been imposed in a criminal case, the appeal goes
directly to the Nebraska Supreme Court. Neb. Rev. Stat. § 24-1106 (West).
                                        14
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 15 of 61 - Page ID # 2191




       “In order to fairly present a federal claim to the state courts, the petitioner
must have referred to a specific federal constitutional right, a particular
constitutional provision, a federal constitutional case, or a state case raising a
pertinent federal constitutional issue in a claim before the state courts.” Carney v.
Fabian, 487 F.3d 1094, 1096 (8th Cir. 2007) (internal citation and quotation
omitted). Although the language need not be identical, “[p]resenting a claim that is
merely similar to the federal habeas claim is not sufficient to satisfy the fairly
presented requirement.” Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999). In
contrast, “[a] claim has been fairly presented when a petitioner has properly raised
the ‘same factual grounds and legal theories’ in the state courts which he is
attempting to raise in his federal habeas petition.” Wemark v. Iowa, 322 F.3d 1018,
1021 (8th Cir. 2003) (citation omitted).

       Where “no state court remedy is available for the unexhausted claim—that is,
if resort to the state courts would be futile—then the exhaustion requirement in §
2254(b) is satisfied, but the failure to exhaust ‘provides an independent and adequate
state-law ground for the conviction and sentence, and thus prevents federal habeas
corpus review of the defaulted claim, unless the petitioner can demonstrate cause
and prejudice for the default.’” Armstrong v. Iowa, 418 F.3d 924, 926 (8th Cir. 2005)
(quoting Gray v. Netherland, 518 U.S. 152, 162 (1996)).

       To be precise, a federal habeas court may not review a state prisoner’s federal
claims if those claims were defaulted in state court pursuant to an independent and
adequate state procedural rule “unless the prisoner can demonstrate cause for the
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claims will result in a fundamental
miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991). Also, a
credible showing of actual innocence may allow a prisoner to pursue his
constitutional claims on the merits notwithstanding the existence of a procedural bar
to relief. McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). To invoke the actual
innocence exception, a petitioner “must show that in light of all the evidence, ‘it is
more likely than not that no reasonable juror would have found petitioner guilty
                                         15
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 16 of 61 - Page ID # 2192




beyond a reasonable doubt.’” Jennings v. United States, 696 F.3d 759, 764-65 (8th
Cir. 2012) (quoting Schlup v. Delo, 513 U.S. 298, 327, (1995)). “‘[A]ctual
innocence’ means factual innocence, not mere legal insufficiency.” Id. (quoting
Bousley v. United States, 523 U.S. 614, 623 (1998)).

B. Nebraska Law Relevant to Procedural Default

        Under Nebraska law, you don’t get two bites of the postconviction apple; that
is, “[a]n appellate court will not entertain a successive motion for postconviction
relief unless the motion affirmatively shows on its face that the basis relied upon for
relief was not available at the time the movant filed the prior motion.” State v. Ortiz,
670 N.W.2d 788, 792 (Neb. 2003). Additionally, “[a] motion for postconviction
relief cannot be used to secure review of issues which were or could have been
litigated on direct appeal.” Hall v. State, 646 N.W.2d 572, 579 (Neb. 2002). See also
State v. Thorpe, 858 N.W.2d 880, 887 (Neb. 2015) (“A motion for postconviction
relief cannot be used to secure review of issues which were or could have been
litigated on direct appeal, no matter how those issues may be phrased or rephrased.”).

       Moreover, a person seeking postconviction relief must present his or her claim
to the district court or the Nebraska appellate courts will not consider the claim on
appeal. State v. Deckard, 722 N.W.2d 55, 63 (Neb. 2006) (denying postconviction
relief in a murder case and stating: “An appellate court will not consider as an
assignment of error a question not presented to the district court for disposition
through a defendant’s motion for postconviction relief.”) Similarly, on appeal, the
appealing party must both assign the specific error and specifically argue that error
in the brief. Otherwise the claim is defaulted under Nebraska law. State v. Henry,
875 N.W.2d 374, 407 (Neb. 2016) (stating an alleged error must be both specifically
assigned and specifically argued in the brief of the party asserting the error to be
considered by an appellate court).

      Note also that Nebraska has a statute of limitations for bringing postconviction
actions that is similar to federal law. It reads:
                                          16
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 17 of 61 - Page ID # 2193




      (4) A one-year period of limitation shall apply to the filing of a verified
      motion for postconviction relief. The one-year limitation period shall
      run from the later of:

            (a) The date the judgment of conviction became final by
            the conclusion of a direct appeal or the expiration of the
            time for filing a direct appeal;

            (b) The date on which the factual predicate of the
            constitutional claim or claims alleged could have been
            discovered through the exercise of due diligence;

            (c) The date on which an impediment created by state
            action, in violation of the Constitution of the United States
            or the Constitution of Nebraska or any law of this state, is
            removed, if the prisoner was prevented from filing a
            verified motion by such state action;

            (d) The date on which a constitutional claim asserted was
            initially recognized by the Supreme Court of the United
            States or the Nebraska Supreme Court, if the newly
            recognized right has been made applicable retroactively to
            cases on postconviction collateral review; or

            (e) August 27, 2011.

Neb. Rev. Stat. § 29-3001(4) (West).

C. Deferential Standard Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). As
explained by the Supreme Court in Williams v. Taylor, 529 U.S. 362 (2000), a state

                                          17
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 18 of 61 - Page ID # 2194




court acts contrary to clearly established federal law if it applies a legal rule that
contradicts the Supreme Court’s prior holdings or if it reaches a different result from
one of that Court’s cases despite confronting indistinguishable facts. Id. at 405-06.
Further, “it is not enough for [the court] to conclude that, in [its] independent
judgment, [it] would have applied federal law differently from the state court; the
state court’s application must have been objectively unreasonable.” Rousan v.
Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s
decision, section 2254(d)(2) states that a federal court may grant a writ of habeas
corpus if a state court proceeding “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must
presume that a factual determination made by the state court is correct, unless the
petitioner “rebut[s] the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1).

      As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.

       However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA [Antiterrorism and Effective Death Penalty Act] standard to [the
petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in state
court.”).



                                          18
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 19 of 61 - Page ID # 2195




      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:

      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its
      express determination that the ineffective-assistance claim as a whole
      lacked merit—plainly suffices as an adjudication on the merits under
      AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id.

D. The Especially Deferential Strickland Standard

      When a petitioner asserts an ineffective assistance of counsel claim, the two-
pronged standard of Strickland v. Washington, 466 U.S. 668 (1984), must be applied.
The standard is very hard for offenders to satisfy.

       Strickland requires that the petitioner demonstrate both that his counsel’s
performance was deficient, and that such deficient performance prejudiced the
petitioner’s defense. Id. at 687. The first prong of the Strickland test requires that the
petitioner demonstrate that his attorney failed to provide reasonably effective
assistance. Id. at 687-88. In conducting such a review, the courts “indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.

                                           19
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 20 of 61 - Page ID # 2196




       The second prong requires the petitioner to demonstrate “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Further, as set forth in Strickland, counsel’s
“strategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable” in a later habeas corpus action. Id.
at 690.

       Additionally, the Supreme Court has emphasized that the deference due the
state courts applies with special vigor to decisions involving ineffective assistance
of counsel claims. Knowles v. Mirzayance, 556 U.S. 111 (2009). In Knowles, the
Justices stressed that under the Strickland standard, the state courts have a great deal
of “latitude” and “leeway,” which presents a “substantially higher threshold” for a
federal habeas petitioner to overcome. As stated in Knowles:

      The question is not whether a federal court believes the state court’s
      determination under the Strickland standard was incorrect but whether
      that determination was unreasonable—a substantially higher threshold.
      And, because the Strickland standard is a general standard, a state court
      has even more latitude to reasonably determine that a defendant has not
      satisfied that standard.

Id. at 123 (internal quotation marks and citations omitted).

       Strickland applies equally to appellate counsel, and appellate counsel is
entitled to the “benefit of the doubt.” Woods v. Etherton, 136 S. Ct. 1149, 1153
(2016). To demonstrate prejudice on account of appellate counsel’s failure to raise
a claim on appeal, a petitioner must show a “reasonable probability that an appeal of
[the] issue would have been successful and that the result of the appeal would
thereby have been different.” Pryor v. Norris, 103 F.3d 710, 714 (8th Cir. 1997).
The petitioner must show more than that the alleged error had some conceivable
effect on the outcome of the proceeding. Id. at 713. “‘Virtually every act or omission
of counsel would meet that test, and not every error that conceivably could have


                                          20
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 21 of 61 - Page ID # 2197




influenced the outcome undermines the reliability of the result of the proceeding.’”
Id. (quoting Strickland, 466 U.S. at 693).

                                 IV. DISCUSSION

A. Claim One

      Claim One consists of multiple allegations of ineffective assistance of trial
counsel.

        At the outset, the court notes that some of Custer’s ineffective assistance of
trial counsel claims have been procedurally defaulted. In Martinez v. Ryan, 566 U.S.
1 (2012), the Supreme Court held that “[i]nadequate assistance of counsel [or the
absence of counsel] at initial-review collateral proceedings may establish cause for
a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id. at 9.
Even assuming Martinez applies to federal habeas corpus cases arising from
Nebraska convictions,5 the court need not address whether Martinez applies to
excuse the procedural default of any of Custer’s ineffective assistance of trial
counsel claims because the court has alternatively found that the defaulted claims
fail on their merits.

       The court also notes, as a general matter, that the Nebraska Supreme Court
properly set forth the Strickland standards before it addressed the ineffective
assistance of counsel claims on postconviction appeal. (Filing 9-2 at CM/ECF p. 6.)




      5
         The court does not believe that Martinez or Trevino v. Thaler, 569 U.S. 413
(2013), applies in Nebraska. See Kidder v. Frakes, 400 F. Supp. 3d 809, 818 n.4 (D.
Neb. 2019). This is because Nebraska demands that ineffective assistance of trial
counsel claims be raised on direct appeal when appellate counsel is different than
trial counsel. State v. Filholm, 848 N.W.2d 571, 576 (Neb. 2014).
                                          21
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 22 of 61 - Page ID # 2198




      1. Subpart (1)

       In Claim One, Subpart (1), Custer claims that he was denied effective
assistance of counsel because trial counsel elicited testimony from Dr. Peter Schilke
regarding information in a toxicology report authored by Dr. Eischenschmidt. (Filing
1 at CM/ECF pp. 17, 19.)

      The Nebraska Supreme Court considered and rejected this claim on
postconviction appeal as follows:

      Custer argues that the district court erred in denying an evidentiary
      hearing on the ground that counsel rendered ineffective assistance when
      cross-examining Dr. Peter Schilke. Schilke was a witness for the State
      and a pathologist. Schilke performed McCormick’s autopsy, during
      which he obtained fluids for a toxicology panel. Those samples were
      sent to a toxicologist for testing.

      Custer takes issue with the following question posed by counsel during
      cross-examination of Schilke:

             Q. . . . [I]n [the toxicologist’s] findings, he said that blood
             levels of 200 ng to 600 ng had been reported in
             methamphetamine abusers who exhibited violent and
             irrational behavior. Now I realize [McCormick’s] level
             wasn’t as high as 200 to 600 but what I guess I am asking
             you is it, in your experience that methamphetamine users
             can exhibit violent and irrational behavior?

             A. Sure, that has been reported.

      Custer argues that counsel erred in drawing the jury’s attention to the
      fact that the level of methamphetamine in McCormick’s system was
      lower than levels that had reportedly caused “violent and irrational
      behavior.”

      Custer relied on a theory of self-defense at trial. The testimony elicited
      by counsel demonstrated that McCormick had levels of

                                           22
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 23 of 61 - Page ID # 2199




      methamphetamine in his system. Schilke’s testimony supported the
      conclusion that levels did not have to be as high as “200 ng to 600 ng”
      in order to cause “methamphetamine users [to] exhibit violent and
      irrational behavior.” That McCormick could have been violent and
      irrational despite the relatively low level of methamphetamine in his
      system was entirely consistent with, and helpful to, Custer’s claim of
      self-defense.

      We agree with the district court that counsel’s performance was not
      deficient and therefore find no merit to this assignment of error.

(Filing 9-2 at CM/ECF pp. 6-7.)

       The court finds that the Nebraska Supreme Court reasonably applied
Strickland in concluding that trial counsel’s cross-examination of Dr. Schilke did
not constitute deficient performance. Indeed, the testimony trial counsel elicited
from Dr. Schilke on cross-examination supported Custer’s self-defense theory that
McCormick was acting irrationally and violent at the time of the confrontation
despite the relatively low level of methamphetamine in his system. Custer simply
fails to demonstrate how trial counsel rendered ineffective assistance by eliciting
testimony that was favorable to Custer’s self-defense theory. Thus, applying the
deferential standards required by both Strickland and 28 U.S.C. § 2254(d), the court
finds nothing to indicate that the Nebraska Supreme Court’s ruling was based on an
unreasonable determination of the facts in light of the evidence, or was contrary to,
or involved an unreasonable application of, clearly established federal law.

      2. Subparts (2) and (3)

       In Claim One, Subpart (2), Custer asserts that he was denied effective
assistance of counsel because trial counsel failed to object to the foundation of Dr.
Schilke’s testimony. (Filing 1 at CM/ECF pp. 17, 19.) Relatedly, in Claim One,
Subpart (3), Custer alleges that he was denied effective assistance of counsel because
trial counsel failed to call Dr. Eischenschmidt to testify regarding the toxicology
report he authored. (Id.)
                                         23
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 24 of 61 - Page ID # 2200




       Custer raised these claims in his postconviction motion and/or supplement
(see filing 9-12 at CM/ECF pp. 11-13, 39-40, 45-46), but he did not assign them as
errors in his brief to the Nebraska Supreme Court on postconviction appeal. (See
filing 9-8 at CM/ECF pp. 11-12). Instead, Custer assigned as error and argued the
related claim discussed above in Claim One, Subpart (1)—that trial counsel was
ineffective for eliciting testimony from Dr. Schilke on information that was not in
evidence and information on which Dr. Schilke was not the originating expert. (Id.
at CM/ECF p. 11.) The Nebraska Supreme Court considers only errors that are both
specifically assigned and specifically argued in the brief. See State v. Filholm, 848
N.W.2d 571, 578 (Neb. 2014) (“An alleged error must be both specifically assigned
and specifically argued in the brief of the party asserting the error to be considered
by an appellate court.”). Thus, Custer did not properly present the claims in Claim
One, Subparts (2) and (3), in his brief to the Nebraska Supreme Court, and he is
procedurally barred from raising them in what would be a successive motion for
postconviction relief. See State v. Sims, 761 N.W.2d 527, 533 (Neb. 2009) (“[A]n
appellate court will not entertain a successive motion for postconviction relief unless
the motion affirmatively shows on its face that the basis relied upon for relief was
not available at the time the movant filed the prior motion”); Ortiz, 670 N.W.2d at
792 (same). Accordingly, Claim One, Subparts (2) and (3), are procedurally
defaulted. In the alternative, as set forth below, even if Custer had not procedurally
defaulted Claim One, Subparts (2) and (3), or if the procedural default is somehow
excused, the court finds that these claims are without merit.

       As Respondents point out, Custer did argue in his original brief to the
Nebraska Supreme Court that he was entitled to confront Dr. Eischenschmidt, and
then in his reply brief that trial counsel should have subpoenaed Dr. Eischenschmidt
to testify, arguments which correspond to Claim One, Subpart (3). (Filing 15 at
CM/ECF p. 23; see also Filing 9-8 at CM/ECF p. 21; Filing 9-10 at CM/ECF pp. 10-
11.) Respondents also acknowledge that Claim One, Subpart (1), “could be restated
as ineffective assistance of trial counsel for eliciting testimony from Dr. Schilke that
lacked foundation.” (Filing 15 at CM/ECF p. 23.) Thus, to the extent Custer’s
assigned error and argument to the Nebraska Supreme Court in Claim One, Subpart
                                          24
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 25 of 61 - Page ID # 2201




(1), encompassed the errors and arguments in Claim One, Subparts (2) and (3), the
court finds that Subparts (2) and (3) fail on the merits for the reasons stated in Claim
One, Subpart (1), and because Custer cannot demonstrate that he was prejudiced by
trial counsel’s alleged deficiencies.

        As previously set forth in Claim One, Subpart (1), the Nebraska Supreme
Court determined that Dr. Schilke’s testimony supported Custer’s self-defense
theory that McCormick was acting irrationally and violently at or around the time of
his death because of his consumption of methamphetamine, regardless of the levels
in his system. Thus, trial counsel’s decision not to object to the foundation of Dr.
Schilke’s testimony, which was consistent with Custer’s self-defense theory, was
reasonable trial strategy and did not prejudice Custer’s defense. Custer has also
failed to establish that trial counsel’s decision not to call Dr. Eischenschmidt to
testify about the toxicology report constituted ineffective assistance. The testimony
that Custer argues Dr. Eischenschmidt would have provided in support of his claim
of self-defense—that McCormick’s methamphetamine use, in any amount, could
have caused him to act violently and irrationally—is the same testimony elicited
from Dr. Schilke. As the state district court found in its order denying postconviction
relief, “[w]hether the testimony came from Dr. Eischenschmidt or Dr. Schilke, the
intent of the evidence was to demonstrate that Mr. McCormick could have (was)
acting irrationally or violently at or near the time of his death,” which “was
consistent with the defense offered at the trial.” (Filing No. 9-12 at CM/ECF p. 49.)
Applying the deferential standards required by both Strickland and 28 U.S.C. §
2254(d), the court finds nothing to indicate that the state district court’s ruling was
based on an unreasonable determination of the facts in light of the evidence, or was
contrary to, or involved an unreasonable application of, clearly established federal
law. Indeed, Custer cannot establish prejudice where the proposed testimony of Dr.
Eischenschmidt would have been substantially the same as Dr. Schilke’s testimony
and would have been cumulative evidence that Custer acted in self-defense. See
Wong v. Belmontes, 558 U.S. 15, 22-23 (2009) (noting a defendant does not suffer
prejudice when the evidence is merely cumulative). The jury clearly rejected


                                          25
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 26 of 61 - Page ID # 2202




Custer’s theory of self-defense, finding him guilty of first degree murder. Therefore,
the court alternatively denies Claim One, Subparts (2) and (3), as without merit.6

      3. Subpart (4)

       In Claim One, Subpart (4), Custer asserts that he was denied effective
assistance of counsel because trial counsel failed to provide proper jury instructions
on self-defense, assault, and terroristic threats. (Filing 1 at CM/ECF pp. 3, 17.)

       In his postconviction motion, Custer alleged that trial counsel failed to submit
proper jury instructions on self-defense and a “self-defense option” on the jury
verdict form. (Filing 9-12 at CM/ECF pp. 25-26.) In his supplement, Custer further
alleged that trial counsel was ineffective for failing to request an instruction on
provocation to support a conviction on the lesser-included offense of manslaughter
because he only acted in response to McCormick’s attempted assault and terroristic
threats. (Id. at CM/ECF pp. 44-45.) In his postconviction appeal brief to the
Nebraska Supreme Court, Custer assigned as error that trial counsel was ineffective
for failing to ensure that “the court provided proper jury instructions, or a proper
verdict form to all jurors, and omitted critical instruction on self-defense, assault,
terroristic threats and other omissions.” (Filing 9-8 at CM/ECF p. 3.) But the only
issues that were both assigned and argued in Custer’s original brief and alleged in


      6
         The court understands the basis of Custer’s ineffective assistance of trial
counsel claim is premised on the argument that the toxicology results of the autopsy
report were “testimonial,” and therefore, Custer’s Confrontation Clause rights were
violated when Dr. Schilke testified as to the toxicology results, which he did not
author, and Dr. Eischenschmidt, the author of the toxicology report, was not called
as a witness at trial. (Filing 1 at CM/ECF pp. 17, 19; Filing 19 at CM/ECF pp. 5-6.)
(Filing 9-8 at CM/ECF p. 21; Filing 9-10 at CM/ECF p. 11.) Even if the toxicology
results were “testimonial” and the circumstances amounted to a Confrontation
Clause violation, Custer has not made the requisite showing of prejudice for the
reasons discussed above—namely, Dr. Schilke’s testimony supported Custer’s self-
defense theory and Dr. Eischenschmidt’s proposed testimony would have been the
same as Dr. Schilke’s and cumulative.
                                          26
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 27 of 61 - Page ID # 2203




his postconviction motion and/or supplement were that trial counsel was ineffective
for failing to submit a proper jury instruction on self-defense and to provide a “self-
defense option” on the jury verdict form. (Id. at CM/ECF p. 34; see also Filing 9-2
at CM/ECF p. 12.) The Nebraska Supreme Court addressed the self-defense jury
instruction arguments as follows:

      We find that the jury was instructed on Custer’s claim of self-defense.
      Jury instruction No. 4 states, under the elements of first degree murder,
      “[t]hat the Defendant did not do so in self-defense.” Similarly, this
      phrase is also listed under the elements of second degree murder and
      manslaughter.

      The language of jury instruction No. 10 comes directly from NJI2d
      Crim. 7.3. Custer contends that the language is improper in light of
      State v. Miller. But Custer fails to allege how the instruction should
      have read in order for it to be “proper.” Therefore, we find that the
      above jury instruction properly instructed the jury on self-defense.

      Second, we find that “a self-defense option” was clearly explained in
      the jury instructions. As we stated, jury instruction No. 10 defines self-
      defense under the circumstances of this case. Jury instruction No. 4
      further states that the jury must find Custer not guilty of count I if “you
      find the State has failed to prove beyond a reasonable doubt any one or
      more of the elements.” Because “[t]hat the Defendant did not do so in
      self-defense” was one of the elements of first degree murder, second
      degree murder, and manslaughter, it necessarily follows that if the jury
      found the State had not proved that element, the jury would have to find
      Custer not guilty of both counts I and II. Therefore, the jury instructions
      provided adequate explanation and opportunity for the jury to find that
      Custer acted in self-defense.

      ....

      There is no merit to this assignment of error.

(Filing 9-2 at CM/ECF p. 12 (footnotes omitted).)


                                          27
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 28 of 61 - Page ID # 2204




       As in the state court postconviction proceeding, Custer fails to allege in his
habeas petition how the self-defense instruction should have read for it to be
“proper.” Indeed, the state district court noted that the jury instruction given on self-
defense was “taken essentially verbatim from the Nebraska Jury Instructions.”
(Filing 9-12 at CM/ECF p. 52; see also Filing 9-11 at CM/ECF p. 30.) Applying the
deferential standard required by 28 U.S.C. § 2254(d), the court finds nothing to
indicate that the Nebraska Supreme Court’s ruling was based on an unreasonable
determination of the facts in light of the evidence, or was contrary to, or involved an
unreasonable application of, clearly established federal law.

       Custer’s claims that he was denied effective assistance of counsel because trial
counsel failed to provide proper jury instructions on assault and terroristic threats
are procedurally defaulted. Custer assigned these claims as error, but did not argue
them, in his original postconviction appellate brief to the Nebraska Supreme Court.
He did add an argument in his reply brief on the omission of jury instructions for the
“lesser-included” offenses of assault and terroristic threats, as acts he committed,
rather than McCormick. (See Filing 9-10 at CM/ECF pp. 18-23.) But the Nebraska
Supreme Court will only consider claims assigned and argued in an original
appellate brief. See State v. Newman, 916 N.W.2d 393, 403 (Neb. 2018) (“An
assignment of error raised for the first time in a reply brief is untimely and will not
be considered by the court. We therefore limit our analysis to the assignments made
and argued in Newman’s original appellate brief.”). Thus, Custer did not properly
present these claims to the Nebraska Supreme Court, and he is procedurally barred
from raising them in what would be a successive motion for postconviction relief.
See Sims, 761 N.W.2d at 533; Ortiz, 670 N.W.2d at 792. In the alternative, as
discussed below, even if Custer had not procedurally defaulted these claims, or if
the procedural default is somehow excused, the court finds that they are without
merit.

       To the extent Custer argues that the lack of these instructions prevented the
jury from finding him guilty of manslaughter, the court disagrees. A defendant, like
Custer, who is “convicted of first degree murder under a step instruction cannot be
                                           28
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 29 of 61 - Page ID # 2205




prejudiced by any error in the instructions on second degree murder or manslaughter
because under the step instruction, the jury would not have reached those levels of
homicide.” Alarcon-Chavez v. Nebraska, No. 8:17CV345, 2018 WL 4701309, at
*12-13 (D. Neb. Oct. 1, 2018), appeal dismissed, No. 18-3511, 2019 WL 2273653
(8th Cir. Apr. 2, 2019); Robinson v. Sabatka-Rine, No. 8:13CV197, 2016 WL
5254825, at *14 (D. Neb. Sept. 22, 2016) (quoting State v. Alarcon-Chavez, 821
N.W.2d 359, 368 (Neb. 2012) (finding the defendant was not prejudiced and his
substantial rights were not affected by the manslaughter instruction)). (See Filing 9-
11 at CM/ECF pp. 20-22.) Furthermore, because the lesser included offenses of
second degree murder and manslaughter were submitted to the jury, and the jury
nonetheless convicted Custer of the greater offense of first degree murder, there can
have been no prejudice to Custer from the failure to submit any additional and even
lesser offenses. See Johnston v. Bowersox, 119 F. Supp. 2d 971, 987 (E.D. Mo.
2000), aff’d sub nom. Johnston v. Luebbers, 288 F.3d 1048 (8th Cir. 2002); cf. Pitts
v. Lockhart, 911 F.2d 109, 112 (8th Cir. 1990), cert. denied, 501 U.S. 1253 (1991)
(“[F]ailure of the trial court to give a [lesser included offense] instruction [does] not
rise to the level of constitutional error.”). As such, Custer’s claimed instructional
errors, and any ineffective assistance of counsel claim based upon them, are without
merit.

      4. Subpart (5)

       In Claim One, Subpart (5), Custer contends that he was denied effective
assistance of counsel because trial counsel failed to object to prosecutorial
misconduct and/or ask for a mistrial. (Filing 1 at CM/ECF pp. 17, 26-27.) Custer
identifies the following instances of prosecutorial misconduct: (1) arguing Custer’s
post-arrest silence during closing arguments;7 (2) “brow-beating” Custer during

      7
       Specifically, Custer points to the prosecutor’s argument that Custer had 15
months to “come up with his self-defense claim,” which he failed to report to law
enforcement. (Filing 1 at CM/ECF p. 26.) The merits of the underlying prosecutorial
misconduct claim related to this argument is discussed below in Claim Five, Subpart
(1).
                                         29
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 30 of 61 - Page ID # 2206




cross-examination with questions already asked and answered about having had 15
months to review the evidence; (3) introducing a religious theme during closing
argument; and (4) eliciting Billy Fields’ testimony that Custer was not scared of the
victim. (Id. at CM/ECF pp. 26-27.)

             a. “Brow-Beating” During Cross-Examination

       Although Custer arguably raised the “brow-beating” during cross-
examination allegation in his postconviction motion (see filing 9-12 at CM/ECF pp.
22-24), the state district court did not address it. Custer again raised it in his
postconviction appeal brief to the Nebraska Supreme Court (see filing 9-8 at
CM/ECF pp. 28, 30-31), but the court did not address it as a separate issue. The
Nebraska Supreme Court likely construed this allegation in the context of Custer’s
related argument (the merits of which will be discussed below) that trial counsel was
ineffective for failing to object to the prosecutor’s statement in closing that Custer
could “accurately testify in relation to the evidence . . . because he had had 15 months
to review the evidence, discovery, and hear all the testimony given in the case.” (See
Filing 9-2 at CM/ECF p. 9.) Because the Nebraska state courts did not address
Custer’s claim that trial counsel was ineffective for failing to object to the prosecutor
“brow-beating” Custer during cross-examination, the court reviews this claim de
novo. See Worthington, 631 F.3d at 495.

      The use of inflammatory statements and the badgering of a defendant on cross
examination may constitute prosecutorial misconduct. Berger v. United States, 295
U.S. 78, 84 (1935). In the Berger case, however, the Supreme Court found that the
prosecutor had misstated facts to witnesses, assumed facts not in evidence, and made
up witness statements during cross-examination. Id. at 84. The Court found the
prosecutor had acted in such an “indecorous and improper manner” in questioning
the witnesses that the only remedy was likely “the granting of a mistrial.” Id. at 85.




                                           30
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 31 of 61 - Page ID # 2207




       Similar conduct by the prosecutor did not occur here. On cross-examination
of Custer, the prosecutor asked whether he thought Leal and Wright were lying about
their recollections of the shooting. The following colloquy ensued:

      Q. Okay, they perceived it, differently, maybe, all right. Now, you
      would agree with me that Syrus Leal and Josh Wright perceived it
      differently or are lying about it, correct, one of the two, one or the other?

      A. I do not understand the question.

      Q. I mean they are either they either received [sic] or wrong or they are
      lying, correct?

      A. Correct.

      A. And you don’t, have to say they are lying, I will say that, they are
      lying or they perceived differently, right?

      A. Okay.

      Q. And they had approximately, these two individuals had
      approximately a couple of minutes to get their stories straight?

      A. I am not sure how long.

      Q. All right, and you, sir, have had 15 months to get, your story straight,
      something like that?

      A. I have been sitting there about, that, yeah.

      Q. You have had the opportunity to sit through all of the trial and listen
      to all of the testimony?

      A. Yes, sir.

      Q. So, you have had 15 months, you have heard from all of the
      witnesses, you’ve got all of the evidence in this case, I mean all of the
      discovery, right?


                                           31
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 32 of 61 - Page ID # 2208




      A. I believe so.

      Q. These two gentleman who had—they were rather similar stories,
      right? You would agree to that?

      A. To a degree, yes.

      Q. And these two gentleman who just saw their friend get shot, it
      looked like he was going to die, they had just a couple of minutes but
      they got their stories remarkably similar, right?

      A. (No audible response had.)

      ....

      Q. All right, so these two individuals, let’s just say they are lying, so
      they had a couple of minutes after their friend just got shot and looks
      like he is going to die, and they get their story together, right? I mean
      you have 15 months and you sit through a whole trial and they are lying
      and you’re not, I mean that is what you want the jury to believe?

      A. No, that is not—I want them to look at the forensics and make their
      opinion. That is what I want.

(Filing 9-18 at CM/ECF pp. 124-26; see also Filing 9-12 at CM/ECF pp. 22-23.)

       The court finds that this line of inquiry during cross-examination did not
amount to “brow-beating” or badgering Custer, let alone reach the level of
misconduct as exemplified by Berger, 295 U.S. at 84. Considered in context, it is
clear the prosecutor was asking legitimate questions to attack Custer’s credibility.
Specifically, the prosecutor was highlighting that Custer had 15 months to prepare
his testimony while Leal and Wright had only a short amount of time to prepare their
statements to law enforcement. “If a defendant takes the stand, his credibility is
placed in issue, and the Government is entitled to attack it by cross-examination.”
United States v. Wallace, 722 F.2d 415, 416 (8th Cir. 1983). Accordingly, an
objection would not have been meritorious because the line of questioning was a
permissible attack on Custer’s credibility. Because an objection based on badgering
                                         32
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 33 of 61 - Page ID # 2209




would have been without merit, trial counsel cannot be found to have acted
ineffectively in this regard. See Gray v. Bowersox, 281 F.3d 749, 756 n.3 (8th Cir.
2002) (“[B]ecause the underlying objection would have been without merit, a claim
of ineffective assistance is not viable.”). Furthermore, Custer cannot demonstrate
prejudice from this line of questioning when the jury heard the prosecutor argue the
same during closing, and—as discussed directly below and in Claim Five, Subpart
(1)—the Nebraska Supreme Court determined that that argument was not improper
and did not constitute prosecutorial misconduct. Thus, after careful de novo review,
the court finds that Custer is not entitled to habeas relief on his allegation that trial
counsel was ineffective for failing to object to the prosecutor’s cross-examination of
Custer.

             b. Remaining Allegations

      The Nebraska Supreme Court addressed Custer’s remaining allegations
concerning trial counsel’s failure to object to instances of prosecutorial misconduct.
The Nebraska Supreme Court wrote:

      Custer argues that counsel was ineffective for failing to object to (1) a
      statement made by the prosecutor in closing argument that Custer could
      “accurately testify in relation to the evidence . . . because he had had 15
      months to review the evidence, discovery, and hear all the testimony
      given in the case”; (2) an analogy made by the prosecutor in closing
      statements; . . . and (5) testimony from Fields that Custer was not scared
      of McCormick. The district court held that counsel’s failure to object
      in each of these instances was not deficient and that Custer had not
      shown he was prejudiced.

      First, Custer contends that the prosecutor’s statements in closing
      arguments were improper when the prosecutor stated that Custer could
      “accurately testify in relation to the evidence . . . because he had had 15
      months to review the evidence.” We have already addressed this
      allegation in our opinion in Custer’s direct appeal. We held that



                                           33
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 34 of 61 - Page ID # 2210




             the State’s comments [made during closing arguments
             referencing the prosecutor’s statements] regarding the
             amount of time [Custer] had to prepare his testimony for
             trial and the State’s comments highlighting [Custer’s]
             failure to report the shooting and McCormick’s alleged
             aggressive actions to the police . . . were not improper and
             did not constitute prosecutorial misconduct.

      We will not revisit the matter here. There is no merit to this assertion.

      Custer next contends that counsel was ineffective for failing to object
      to the prosecutor’s closing argument when the prosecutor relied on an
      analogy that Custer’s account of the circumstances surrounding the
      shooting were a “lie” and a “fantasy,” much like the story about Santa
      Claus that he told his son at Christmas. In order for his son to believe
      in Santa Claus, the prosecutor explained, his son would have to “ignore
      the evidence.” The prosecutor then stated that Custer’s account
      “doesn’t comport with reality. He is asking you to ignore the evidence.
      It does not fit common sense.” Custer contends that the analogy was
      “religiously infused,” thus “playing to the passions and prejudices of
      the jury.”

      The Nebraska Rules of Professional Conduct set forth that a lawyer
      shall not, in trial, “state a personal opinion as to the . . . credibility of a
      witness . . . or the guilt or innocence of an accused.” But we have
      explained that “when a prosecutor’s comments rest on reasonably
      drawn inferences from the evidence, the prosecutor is permitted to
      present a spirited summation that a defense theory is illogical or
      unsupported by the evidence and to highlight the relative believability
      of witnesses for the State and the defense.” Thus, in cases where a
      prosecutor comments on the theory of defense, the defendant’s
      veracity, or the defendant’s guilt, the prosecutor crosses the line into
      misconduct only if the prosecutor’s comments are expressions of the
      prosecutor’s personal beliefs rather than a summation of the evidence.
      In assessing whether a prosecutor’s statements were misconduct, we
      “look[ ] at the entire context of the language used to determine whether
      the prosecutor was expressing a personal opinion or merely submitting
      to the jury a conclusion that the prosecutor is arguing can be drawn
      from the evidence.”

                                            34
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 35 of 61 - Page ID # 2211




      Custer mischaracterizes the prosecutor’s analogy. The prosecutor’s
      statements were not “religiously infused.” Instead, looking at the entire
      context of the language, the statement to which Custer takes issue
      established an inference that the jury would have to “ignore the
      evidence” to believe Custer’s account. Thus, the prosecutor was
      arguing that a conclusion could be drawn from the evidence that Custer
      lied in his testimony. Because the prosecutor’s analogy was not an
      expression of a personal opinion in support of religion, or an effort to
      inflame the jurors’ prejudices or excite their passions against the
      accused, we find no error in the prosecutor’s comments.

      ....

      In addition, Custer contends that counsel was ineffective for failing to
      object to an answer made by Fields, which Custer contends was
      hearsay. Custer takes issue with the following inquiry in the State’s
      direct examination of Fields: “Q: How about, to your knowledge did
      [Custer] ever indicate that he was scared of [McCormick] to you?
      [Fields]: No. Q: He didn’t indicate that [to] you? A: No.” Custer claims
      that counsel should have objected to Fields’ answer as hearsay, because
      Fields “is unqualified to know the thoughts and fears of [Custer].”

      Custer mischaracterizes the above line of inquiry. The State asked
      whether Custer had indicated to Fields that he was scared of
      McCormick. A witness may not testify to a matter unless evidence is
      introduced sufficient to support a finding that he has personal
      knowledge of the matter. The question concerns whether Custer had
      indicated anything to Fields. This is a fact within Fields’ personal
      knowledge of the matter and, as such, was admissible. Counsel was not
      deficient for failing to object.

      There is no merit to this assignment of error.

(Filing 9-2 at CM/ECF pp. 9-12 (footnotes omitted).)8




      8
         This same analysis applies to establish that trial counsel was not ineffective
for failing to request a mistrial.
                                          35
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 36 of 61 - Page ID # 2212




      In short, the Nebraska Supreme Court determined that the underlying
objections were without merit. Based on that finding, it concluded that trial counsel
was not ineffective for failing to object. See Gray, 281 F.3d at 756 n.3. This ruling
was neither based on an unreasonable determination of the facts in light of the
evidence presented in the state court proceeding, nor was it contrary to, or an
unreasonable application of, Strickland or other federal law. Accordingly, Custer is
not entitled to habeas relief on the remaining allegations of Claim One, Subpart (5).

      5. Subpart (6)

       In Claim One, Subpart (6), Custer asserts that he was denied effective
assistance of counsel because trial counsel insisted that a key state witness, Billy
Fields, was testifying falsely to information supported by the record and critical to
Custer’s self-defense claim. (Filing 1 at CM/ECF pp. 18, 32.)

      The Nebraska Supreme Court considered and rejected the merits of this claim
on postconviction appeal. The court wrote:

      Custer argues that counsel was ineffective in advising him to discredit
      Billy Fields’ testimony, which Custer claims ultimately led Custer to
      change Custer’s testimony.

      Custer testified that a few days before the shooting, McCormick came
      to an apartment in which Custer was staying and demanded that Custer
      repay the money that McCormick had loaned him. Custer testified that
      during this exchange, neither he nor McCormick threatened each other
      with a knife.

      At trial, however, Fields testified on cross-examination that while
      Fields did not see anything, Custer told him after the exchange that “he
      had pulled a knife on [McCormick] and that [McCormick] had pulled
      one back.” On cross-examination, Fields initially claimed that he had
      explained this account in his deposition, but when pressed by Custer’s
      counsel, Fields was unable to find this testimony in the transcript of that
      deposition. Counsel then asked Fields: “[I]t’s safe to say the first time

                                          36
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 37 of 61 - Page ID # 2213




      you ever said that was yesterday in court, correct?” Fields agreed. But
      on redirect, the State presented Fields with his deposition and requested
      that he read certain lines the State had identified in which Fields had
      stated that Custer and McCormick pulled knives on each other. In
      addition, Custer’s testimony at trial of the same incident contradicted
      Fields’ testimony.

      Assuming that counsel was ineffective in his attempt to attack Fields’
      credibility, Custer has not shown that he was prejudiced. The incident
      in which McCormick allegedly pulled a knife on Custer occurred
      several days before the shooting and did not provide a basis for the jury
      to find, as Custer contends, that Custer feared for his life at the time of
      the shooting. Indeed, evidence at trial showed that Custer and
      McCormick had exchanged threats the night of the shooting, at which
      point Custer drove over to Syrus Leal’s house, where he knew
      McCormick was, to confront McCormick. Therefore, even if counsel
      was deficient in this line of questioning, Custer has not shown that he
      was prejudiced by counsel’s performance. There is no merit to Custer’s
      assertion that counsel was ineffective.

(Filing 9-2 at CM/ECF p. 7.)

       The court finds that the Nebraska Supreme Court reasonably applied
Strickland’s prejudice prong in concluding that trial counsel’s cross-examination of
Fields did not constitute ineffective assistance. Thus, applying the deferential
standards required by both Strickland and 28 U.S.C. § 2254(d), the court finds
nothing to indicate that the Nebraska Supreme Court’s ruling was based on an
unreasonable determination of the facts in light of the evidence, or was contrary to,
or involved an unreasonable application of, clearly established federal law.
Accordingly, Claim One, Subpart (6), is denied.

      6. Subpart (7)

       In Claim One, Subpart (7), Custer claims that he was denied effective
assistance of counsel because trial counsel refused to call trial counsel’s law partner,
Kelly Breen, as a witness to testify about prior consistent statements made by Custer
                                          37
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 38 of 61 - Page ID # 2214




shortly after he was arrested and appointed counsel. (Filing 1 at CM/ECF pp. 18,
32.)

       The Nebraska Supreme Court addressed this claim on postconviction appeal
as follows:

      Custer contends that his counsel was ineffective for failing to call
      Breen, a lawyer from the Commission on Public Advocacy who was
      first appointed as Custer’s counsel, because Breen “had been told the
      entire version of . . . Custer’s side of the incidents leading up to the
      shooting death of . . . McCormick, within only a few days of the
      shooting” in order “to confirm the version of events as told by [Custer]
      at trial.” Custer argues that Breen could have testified that Custer
      “maintained from the beginning that he acted in self-defense” and that
      Custer “testified differently at the behest of” counsel due to “improper
      legal advice.”

      Fields testified on direct examination that Custer had told him shortly
      after the shooting that McCormick “had come running at [Custer] with
      something in his hand,” so Custer shot at him. Fields testified again on
      direct examination that Custer told him that McCormick “had rushed
      [Custer] and that [McCormick] had something in his hand.”

      Custer has not identified how Breen’s testimony of Custer’s account
      following the shooting and immediately prior to trial would have
      differed from the account that Custer relayed to Fields shortly after the
      shooting and prior to trial. Custer has only alleged that Breen would
      “underscore” that Custer “testified [at trial] differently at the behest of
      his unethical lawyer . . . whom [sic] gave him improper legal advice.”
      Custer has not alleged what Breen would testify to in support of
      Custer’s claim that he changed his testimony due to counsel’s
      “improper legal advice.” Custer alleged only mere conclusions of law
      and has not alleged sufficient facts to support his allegation of
      ineffective assistance of counsel. There is no merit to Custer’s
      arguments on appeal.

(Filing 9-2 at CM/ECF pp. 8-9 (footnotes omitted).)


                                          38
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 39 of 61 - Page ID # 2215




       The Nebraska Supreme Court’s resolution of the claim was based on a firmly
established state procedural rule. That is, in Nebraska, if a postconviction motion
alleges only conclusions of fact or law, the court is not required to grant an
evidentiary hearing. State v. Dragon, 843 N.W.2d 618, 623 (Neb. 2014); see also
State v. Abdullah, 853 N.W.2d 858, 867 (Neb. 2014) (a petitioner is required to
specifically allege in a motion for postconviction relief what the testimony of
potential witnesses would have been if they had been called in order to avoid
dismissal without an evidentiary hearing). Therefore, Claim One, Subpart (7), is
procedurally defaulted pursuant to an independent and adequate state procedural
rule. See Hunt v. Houston, 563 F.3d 695, 703 (8th Cir. 2009) (“Federal courts
generally will not review claims that a state court has refused to consider because of
the petitioner’s failure to satisfy a state procedural requirement.”); Shaddy v. Clarke,
890 F.2d 1016, 1018 (8th Cir. 1989) (“[O]nly if the state court issues a ‘plain
statement’ that it is rejecting petitioner’s federal claim on state procedural grounds
will federal habeas courts be precluded from reaching the merits of the claim.”). The
claim is now procedurally defaulted, not unexhausted, because the Nebraska courts
would not entertain a successive postconviction motion based on that claim. See
Sims, 761 N.W.2d at 533.

       Alternatively, the court finds that Custer’s claim is without merit. Custer now
offers specific facts or arguments in his Petition and Reply Brief in support of his
allegation that trial counsel was ineffective for failing to call Breen to testify at trial.
Namely, Custer proffers that Breen would have testified that Custer and McCormick
“pulled knives on each other” about one week before the shooting, with Custer
“pulling a knife” only after McCormick had pulled his knife. (Filing 1 at CM/ECF
pp. 18, 32; Filing 19 at CM/ECF pp. 12-15.) Custer argues that this testimony would
have corroborated his own testimony that he acted in self-defense and would have
carried “more weight” with the jury than his testimony alone. (Filing 19 at CM/ECF
pp. 12-15.) But as the Nebraska Supreme Court noted, the jury heard testimony from
Fields corroborating Custer’s testimony that he acted in self-defense. Thus, the jury
did in fact hear testimony from someone other than Custer that supported Custer’s
self-defense theory, which the jury clearly rejected, instead finding him guilty of
                                            39
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 40 of 61 - Page ID # 2216




first degree murder. Moreover, Custer cannot show that he was prejudiced by trial
counsel’s failure to call Breen as a witness at trial. Even if Breen would have testified
that Custer told him that Custer and McCormick “pulled knives” on each other about
a week before the shooting, this testimony would not have provided a basis for the
jury to find that Custer feared for his life and acted in self-defense at the time of the
shooting. (See Claim One, Subpart (6), supra; Filing 9-2 at CM/ECF p. 7.) Rather,
the evidence at trial showed that Custer confronted McCormick on the night of the
shooting despite the alleged prior knife incident. (See Claim One, Subpart (6), supra;
Filing 9-2 at CM/ECF p. 7.) Therefore, Custer fails to demonstrate a reasonable
probability that, but for trial counsel’s failure to call Breen as a witness at trial, the
result of the proceeding would have been different.

B. Claim Two

       In Claim Two, Custer argues that he was denied the effective assistance of
counsel because appellate counsel failed to raise on direct appeal the ineffective
assistance of trial counsel claims described in Claim One, Subparts (1) through (3)
and (5) through (7). (Filing 1 at CM/ECF pp. 17-19, 27, 32.) Custer did not raise any
ineffective assistance of appellate counsel claims to the Nebraska Supreme Court on
postconviction appeal. As a result, Custer has not invoked “one complete round” of
Nebraska’s appellate review process. Because these claims were previously
available to Custer, Nebraska courts would not consider a successive postconviction
motion based on these claims. See Sims, 761 N.W.2d at 533. Therefore, Claim Two
is procedurally defaulted. Even assuming Martinez applies to federal habeas corpus
cases arising from Nebraska convictions, Martinez’s narrow exception to the
procedural default doctrine does nothing to excuse the procedural default of Claim
Two. The Supreme Court has determined that Martinez does not apply to defaulted
ineffective assistance of appellate counsel claims. See Davila v. Davis, 137 S. Ct.
2058, 2063 (2017).

      Moreover, the ineffective assistance of appellate counsel claims in Claim Two
are meritless. Custer’s counsel was the same on direct appeal as at trial, and therefore
                                           40
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 41 of 61 - Page ID # 2217




that same counsel could not raise their own ineffectiveness on direct appeal. See
State v. Payne, 855 N.W.2d 783, 786 (Neb. 2014) (“Where trial counsel and
appellate counsel are the same, a postconviction motion is a defendant’s first
opportunity to raise a claim of ineffective assistance of trial counsel. This is so
because counsel cannot be expected to argue his or her own ineffectiveness; to
require such would create the potential for a conflict of interest.”). Accordingly,
Custer is not entitled to habeas relief on Claim Two.

C. Claim Three

       In Claim Three, Custer claims that he was denied the effective assistance of
counsel because the cumulative instances of ineffective assistance of trial and
appellate counsel create the reasonable probability of a different outcome at either
the trial and/or direct appeal level. (Filing 1 at CM/ECF p. 20.) Like Claim Two,
Custer did not raise Claim Three in his postconviction appeal to the Nebraska
Supreme Court. As a result, Custer has not invoked “one complete round” of
Nebraska’s appellate review process. Because this claim was previously available to
Custer, Nebraska courts would not consider a successive postconviction motion
based on this claim. See Sims, 761 N.W.2d at 533. Therefore, Claim Three is
procedurally defaulted, not unexhausted.

      Alternatively, the court finds that Claim Three is without merit. The Eighth
Circuit Court of Appeals has stated, “In our circuit a habeas petitioner cannot build
a showing of prejudice on a series of errors, none of which would by itself meet the
prejudice test.” Hall v. Luebbers, 296 F.3d 685, 692 (8th Cir. 2002) (citing
Wainwright v. Lockhart, 80 F.3d 1226, 1233 (8th Cir. 1996), cert. denied, 519 U.S.
968 (1996)). As discussed above, Custer has not established that any of the alleged
individual errors by counsel constituted ineffective assistance and, therefore, he
cannot build a showing of prejudice based on an allegation of a series of errors.
Custer’s claim of ineffective assistance, based on alleged cumulative errors, fails.



                                         41
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 42 of 61 - Page ID # 2218




D. Claim Four

       In Claim Four, Custer contends that he was denied his rights to due process
and a fair trial because (1) the evidence adduced at trial was insufficient to sustain a
conviction for first degree murder, because a rational trier of fact could not have
concluded that Custer killed Adam McCormick purposely, with deliberate and
premediated malice, and not in self-defense (filing 1 at CM/ECF pp. 17, 21); and (2)
the trial court erroneously instructed the jury (id. at CM/ECF pp. 2, 17, 28).

      1. Subpart (1)

       First, Custer argues that he was denied his rights to due process and a fair trial
because the evidence adduced at trial was insufficient to sustain a conviction for first
degree murder, because a rational trier of fact could not have concluded that Custer
killed Adam McCormick purposely, with deliberate and premediated malice, and
not in self-defense. (Id. at CM/ECF pp. 17, 21.) The Nebraska Supreme Court
considered and rejected this claim on direct appeal. The court wrote:

      Custer claims that there was not sufficient evidence to sustain a
      conviction for first degree murder because the evidence did not show
      that he killed McCormick with deliberate and premeditated malice. The
      theory of Custer’s defense was essentially that he killed McCormick in
      self-defense. The State contends that its evidence established that
      Custer committed first degree murder, that there was no sudden quarrel,
      and that Custer did not kill McCormick in self-defense. We conclude
      that there was sufficient evidence from which the jury could have found
      that Custer committed first degree murder.

      As an initial matter, we note that Custer’s claim of insufficient evidence
      of deliberate and premeditated malice relies in part on his argument,
      which we rejected above,9 that premeditation cannot be “instantaneous”
      because instantaneous premeditation is synonymous with intent formed
      simultaneously with the act. To the extent Custer’s argument is that

      9
          This argument will be discussed below.
                                          42
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 43 of 61 - Page ID # 2219




      there was not sufficient evidence of premeditation because the State
      proved only instantaneous premeditation, we reject such argument,
      because instantaneous premeditation is sufficient.

      Custer’s main argument is that there was insufficient evidence of first
      degree murder, because there was evidence that he did not come to
      Leal’s house planning to kill McCormick, that he instead came to settle
      the dispute over the money he owed to McCormick, that he grabbed the
      gun from the back seat of the truck only after he became concerned that
      he was being set up, and that he did not shoot McCormick until
      McCormick lunged at him with a knife. Custer contends that this
      evidence shows that the killing was not done with deliberate and
      premeditated malice and that instead, it was done upon a sudden quarrel
      and in self-defense.

      Although there was evidence in support of the version of events as
      urged by Custer, the State presented evidence which contradicted
      Custer’s version of how the incident occurred and from which the jury
      could have found that Custer killed McCormick with deliberate and
      premeditated malice and that the killing did not result from a sudden
      quarrel and was not justified as self-defense. The State’s evidence
      included the testimony by Leal and by Wright which indicated that
      Custer got out of the truck armed with a gun, left the engine running,
      walked toward McCormick, and shot him twice within seconds—all
      before a sudden quarrel developed or self-defense was justified.

      The main evidence supporting Custer’s version of events was his
      testimony in his own defense. But he also directs our attention to
      physical evidence, including evidence regarding the trajectory of the
      gunshots, which he asserts supports his version of events over the
      version of events recounted by other witnesses. Thus, in this trial, there
      was conflicting testimony regarding the events surrounding the
      shooting, and there was other evidence which the jury may have found
      relevant to its determination of the accuracy or credibility of the
      witnesses’ testimony. As the finder of fact, the jury resolved the tension
      and conflicts in the evidence.

      In reviewing a claim that the evidence was insufficient to support a
      criminal conviction, an appellate court does not resolve conflicts in the
      evidence, pass on the credibility of witnesses, or reweigh the evidence;
                                         43
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 44 of 61 - Page ID # 2220




      such matters are for the finder of fact, and a conviction will be affirmed,
      in the absence of prejudicial error, if the evidence admitted at trial,
      viewed and construed most favorably to the State, is sufficient to
      support the conviction. State v. Davis, 290 Neb. 826, 862 N.W.2d 731
      (2015).

      Viewing the evidence in the light most favorable to the State, we
      conclude that the evidence was sufficient to support Custer’s conviction
      for first degree murder. We therefore reject this assignment of error.

(Filing 9-1 at CM/ECF pp. 13-14.)

      The court’s review of a habeas petition that alleges insufficiency of the
evidence is governed by Jackson v. Virginia, 443 U.S. 307 (1979):

      In Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L.Ed.2d 560
      (1979), the Supreme Court articulated a narrow standard of review for
      questions of sufficiency of the evidence. Under Jackson, a habeas
      petitioner is entitled to relief if [the court] conclude[s] that upon the
      record evidence adduced at the trial no rational trier of fact could have
      found proof of guilt beyond a reasonable doubt. In applying this
      standard, [the court] do[es] not re-weigh the evidence, and [the court]
      must resolve inconsistencies in favor of the prosecution. Under
      AEDPA, [the court] may grant relief only if [it] find[s] the [Nebraska
      Supreme Court’s] conclusion that the evidence satisfied the Jackson
      sufficiency of the evidence standard both incorrect and unreasonable.

Brende v. Young, 907 F.3d 1080, 1085 (8th Cir. 2018), cert. denied, 140 S. Ct. 74
(2019), reh’g denied, 140 S. Ct. 634 (2019) (quoting Nash v. Russell, 807 F.3d 892,
897 (8th Cir. 2015)).

      Having reviewed the trial transcripts and evidence in Custer’s criminal trial,
the court finds that the Nebraska Supreme Court’s adjudication of Claim Four,
Subpart (1), did not result in a decision that was contrary to, or involved an
unreasonable application of, clearly established federal law. The Nebraska Supreme
Court admittedly did not cite Jackson v. Virginia, the seminal United States Supreme

                                          44
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 45 of 61 - Page ID # 2221




Court decision on sufficiency of the evidence, but “[a] reasonable application of
established federal law ‘does not require citation of [United States Supreme Court]
cases—indeed, it does not even require awareness of [the] cases, so long as neither
the reasoning nor the result of the state-court decision contradicts them.’” See Cox
v. Burger, 398 F.3d 1025, 1030 (8th Cir. 2005) (quoting Early v. Packer, 537 U.S.
3, 8, (2002)) (emphasis in original). The Nebraska Supreme Court did, however,
correctly apply the essence of Jackson v. Virginia to the question of whether the
evidence was sufficient to support Custer’s conviction for first degree murder, and
the Nebraska Supreme Court did so in an objectively reasonable manner; neither the
reasoning nor the result contradicts Jackson v. Virginia.

       Custer has also not shown that the adjudication of the claim by the Nebraska
Supreme Court resulted in a decision that was based on an unreasonable
determination of the facts in light of the evidence presented. The Nebraska Supreme
Court found that the State presented evidence that contradicted Custer’s version of
how the incident occurred and from which the jury could have found that Custer
killed McCormick with deliberate and premeditated malice and that the killing did
not result from a sudden quarrel and was not justified as self-defense, including
testimony by Leal and by Wright that Custer got out of the truck armed with a gun,
left the engine running, walked toward McCormick, and shot him twice within
seconds—all before a sudden quarrel developed or self-defense was justified. These
facts are confirmed by the trial transcripts. Thus, the Nebraska Supreme Court could,
and did, find the evidence sufficient to support Custer’s conviction for first degree
murder.

       Given the foregoing, the court finds that Custer cannot overcome the barrier
posed by 28 U.S.C. 2254(d). There is no merit to his claim that the evidence was
insufficient to support his conviction for first degree murder.




                                         45
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 46 of 61 - Page ID # 2222




      2. Subpart (2)

        Second, Custer argues that he was denied his rights to due process and a fair
trial because the trial court erroneously instructed the jury. (Filing 1 at CM/ECF pp.
2, 17, 28.) Specifically, he asserts that the trial court erred when it (1) failed to
instruct the jury regarding a choice of evils defense to the charge of being a felon in
possession of a firearm and (2) gave an instruction defining premeditation which
included language that was not included in the statutory definition of premeditation.
(Id. at CM/ECF pp. 28-31.)

        The court will briefly discuss the relevant federal law so that it may apply it
later in a summary fashion as it reviews Custer’s claims.


        “The burden of demonstrating that an erroneous instruction was so prejudicial
that it will support a collateral attack on the constitutional validity of a state court’s
judgment is even greater than the showing required to establish plain error on direct
appeal.” Henderson v. Kibbe, 431 U.S. 145, 154 (1977). The question in such a
collateral proceeding is whether an improper jury instruction “constitute[s] a
fundamental defect that results in a complete miscarriage of justice or so infects the
entire proceeding as to deprive the defendant of a fair trial,” Stewart v. Nix, 972 F.2d
967, 971 (8th Cir. 1992) (citing Cupp v. Naughten, 414 U.S. 141, 147 (1973)); see
also Williams v. Lockhart, 736 F.2d 1264, 1267 (8th Cir. 1984), not merely whether
an instruction “is undesirable, erroneous, or even ‘universally condemned,’” Cupp,
414 U.S. at 146. “[T]he fact that [an] instruction was allegedly incorrect under state
law is not a basis for habeas relief.” Estelle v. McGuire, 502 U.S. 62, 67-68, 71-72
(1991). In addition, it is well established that the instruction “may not be judged in
artificial isolation,” but must be considered in the context of the instructions as a
whole and the trial record. Cupp, 414 U.S. at 147.




                                           46
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 47 of 61 - Page ID # 2223




             a. Choice of Evils Defense

       On direct appeal, Custer argued that the trial court erred when it refused to
instruct the jury regarding a choice of evils defense to the charge of being a felon in
possession of a firearm. Custer made no constitutional due process argument to the
Nebraska Supreme Court but relied instead on state law. Consequently, the Nebraska
Supreme Court did not consider whether the lack of a choice of evils instruction
violated Custer’s federal due process rights. Instead, the Nebraska Supreme Court
examined whether the trial court erred, solely on state law grounds, by failing to
instruct the jury regarding a choice of evils defense to the felon in possession of a
firearm charge. For these reasons, Custer did not fairly present a federal due process
argument in the Nebraska state courts in one complete round of review as required
by 28 U.S.C. § 2254(b)(1). Accordingly, Custer’s federal due process claim is
procedurally defaulted.

       Appellate counsel’s failure to raise this issue on direct appeal does not excuse
the procedural default. “A claim of ineffective assistance of counsel must be
presented to the state court as an independent claim before it may be used to establish
cause for procedural default or denominated as a ground for habeas relief.” Leggins
v. Lockhart, 822 F.2d 764, 768 n.5 (8th Cir. 1987) (citing Murray v. Carrier, 477
U.S. 478, 488-89 (1986)). A federal habeas court is barred from considering an
ineffective assistance of counsel claim as cause for the procedural default of another
claim when the ineffective assistance claim has itself been inexcusably procedurally
defaulted. Edwards v. Carpenter, 529 U.S. 446, 451-53 (2000). Custer did not
present any independent ineffective assistance of appellate counsel claim in one
complete round of review in the Nebraska state courts. Thus, the actions of appellate
counsel cannot serve as cause to excuse the procedural default of Custer’s due
process claim related to the choice of evils instruction.

       In the alternative, the court finds that the claim is without merit. In addressing
the trial court error claim on direct appeal, the Nebraska Supreme Court wrote:


                                           47
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 48 of 61 - Page ID # 2224




      Custer first claims that the district court erred when it refused to instruct
      the jury regarding a choice of evils defense to the charge of being a
      felon in possession of a firearm. Custer failed to include his proposed
      instruction in the record on appeal, and we are not able to review the
      instruction on appeal. However, even if we favor Custer with various
      assumptions, a choice of evils instruction was not warranted by the
      evidence and we reject this assignment of error.

      The record of the jury instruction conference shows that Custer
      objected to the court’s proposed instruction setting forth the elements
      of being a felon in possession of a firearm and that his objection was
      based on the failure to include language regarding a choice of evils
      defense. The parties argued their respective positions regarding
      whether such language should be included, and the court determined
      that an instruction regarding choice of evils was not appropriate under
      the facts of this case.

      Although the court indicated at the jury instruction conference that a
      proposed instruction was on file, Custer did not include a proposed
      choice of evils instruction in the record on appeal. Custer needed to
      show that his tendered instruction was a correct statement of law and
      that it was warranted by the evidence. See Planck, supra. In order to do
      so, he needed to include his proposed instruction in the record on
      appeal. It is incumbent upon an appellant to supply a record which
      supports his or her appeal. State v. Robinson, 287 Neb. 799, 844
      N.W.2d 312 (2014). Because Custer did not include the proposed
      instruction in the record on appeal, “we have no instruction to review
      in order to determine whether it ought to have been given.” See id. at
      805, 844 N.W.2d at 318.

      Custer argues that although the proposed instruction is not included in
      the record, it is clear from the arguments of counsel at the jury
      instruction conference that Custer requested an instruction that
      followed the language of Neb. Rev. Stat. § 28-1407 (Reissue 2008). He
      asserts that the same language was proposed by the defendant in State
      v. Mowell, 267 Neb. 83, 672 N.W.2d 389 (2003). In Mowell, we stated
      that the defendant had presented an instruction which set forth the
      choice of evils defense provided by § 28-1407 and that the choice of
      evils defense

                                           48
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 49 of 61 - Page ID # 2225




            requires that a defendant (1) acts to avoid a greater harm;
            (2) reasonably believes that the particular action is
            necessary to avoid a specific and immediate harm; and (3)
            reasonably believes that the selected action is the least
            harmful alternative to avoid the harm, either actual or
            reasonably believed by the defendant to be certain to
            occur.

      267 Neb. at 94, 672 N.W.2d at 399. We did not decide in Mowell
      whether the instruction proposed by the defendant was a correct
      statement of law, and we further questioned whether a choice of evils
      justification was available as a defense to a charge of being a felon in
      possession of a firearm. Without deciding either issue, we assumed for
      the sake of argument that the proposed instruction was a correct
      statement of law and that the defense was generally available against a
      charge of being a felon in possession of a firearm. Having made such
      assumptions, we nevertheless concluded that under the facts of the case
      at hand, the defendant in Mowell was not entitled to an instruction on
      the choice of evils defense. If we were to make the same assumptions
      in this case, and if we were to assume that Custer’s proposed instruction
      was based on the language of § 28-1407, similar to Mowell, we would
      again conclude that the evidence in this case did not entitle the
      defendant, Custer, to a choice of evils instruction.

      In Mowell, we emphasized that the choice of evils defense requires that
      the defendant’s actions are “‘necessary to avoid a specific and
      immediately imminent harm’” and that “generalized and nonimmediate
      fears are inadequate grounds upon which to justify a violation of law.”
      267 Neb. at 96, 672 N.W.2d at 400. After reviewing the evidence in
      Mowell, we noted that “even if [the defendant] felt threatened and
      harassed by [the victim] to a point where he feared for his safety, [the
      defendant] had ample opportunity” to avoid the danger. 267 Neb. at 97,
      672 N.W.2d at 401.

      Custer argues that the facts of the present case are different from those
      in Mowell, because the threat in Mowell was vague and the defendant
      in Mowell possessed the firearm for a longer period of time. He
      contends that in this case, McCormick’s threats against him “were far
      more repeated, direct, and unambiguous,” brief for appellant at 23, and

                                         49
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 50 of 61 - Page ID # 2226




      that he did not possess the firearm until he was faced with a specific
      and immediate harm.

      Although the facts of this case differ from those in Mowell, the evidence
      in this case does not show that at the time Custer took possession of the
      firearm he faced a specific and immediately imminent harm. The
      evidence most favorable to Custer was his own testimony that when he
      arrived at Leal’s house, he saw that McCormick was still there and that,
      fearing that he was being set up, he retrieved the gun from the back seat
      of the truck. At the time he retrieved the gun, Custer was still inside the
      truck and he had the opportunity to drive away; instead, he grabbed the
      gun, got out of the truck, and walked toward McCormick. Under
      Custer’s version of events, he did not face a specific and immediately
      imminent harm until McCormick rushed at him with a knife, which did
      not occur until after Custer had already grabbed the gun, gotten out of
      the truck, and approached McCormick. That is, Custer possessed the
      firearm—the crime of which he was convicted—not to avoid a specific
      and immediate harm, but instead, before the harm developed.
      Therefore, even if we were to assume Custer tendered a proposed
      instruction that followed the language of § 28-1407, and the defense
      was available to a charge of being a felon in possession of a firearm,
      we conclude that the district court did not err when it determined that a
      choice of evils instruction was not warranted by the evidence in this
      case.

(Filing 9-1 at CM/ECF pp. 10-11.)

       Custer has not demonstrated that the state courts’ factual determination
concerning the applicability of the choice of evils defense was “an unreasonable
determination of the facts in light of the evidence presented in the State court
proceeding,” 28 U.S.C. § 2254(d)(2). Moreover, Custer has failed to demonstrate
any constitutional deprivation in that the trial court’s refusal to give a choice of evils
instruction in accordance with state law does not establish the type of fundamental
unfairness that would deny due process. See Estelle, 502 U.S. at 75. Indeed, Custer
cannot predicate a due process violation on the failure to give an instruction on a
factually inapplicable defense. Therefore, Custer is not entitled to habeas relief on
Claim Four, Subpart (2) (choice of evils instruction).
                                           50
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 51 of 61 - Page ID # 2227




             b. Premeditation Instruction

       Custer next claims that he was denied his rights to due process and a fair trial
because the trial court erroneously gave an instruction defining premeditation which
included language that was not included in the statutory definition of premeditation.
Custer raised this due process argument on direct appeal. (Filing 9-5 at CM/ECF p.
34.) The Nebraska Supreme Court resolved the claim on state law grounds. The court
wrote:

      Custer next claims that the district court erred when it gave an
      instruction defining premeditation which included language that was
      not included in the statutory definition of premeditation. We conclude
      as a matter of law that the district court did not err when it gave the
      instruction.

      The district court gave jury instruction No. 7 which instructed the jury
      on definitions of various terms relevant to the charges against Custer.
      The instruction included a definition of premeditation based on NJI2d
      Crim. 4.0. The court instructed: “Premeditation means to form the
      intent to do something before it is done. The time needed for
      premeditation may be so short as to be instantaneous provided that the
      intent to act is formed before the act and not simultaneously with the
      act.” Custer objected to the second sentence of the definition for
      premeditation because it did not conform to the statutory definition of
      premeditation under Neb. Rev. Stat. § 28-302 (Reissue 2008). The
      definition of premeditation in jury instruction No. 7 is nearly identical
      to the definition provided in NJI2d Crim. 4.0. In comparison to
      instruction No. 7, § 28-302(3) provides one sentence, i.e.:
      “Premeditation shall mean a design formed to do something before it is
      done,” but does not contain a second sentence regarding the time
      needed for premeditation.

      The argument made by Custer regarding the variance between the
      statutory definition in § 28-302(3) and instruction No. 7 was rejected
      by this court in State v. Taylor, 282 Neb. 297, 803 N.W.2d 746 (2011).
      In Taylor, we noted that the second sentence of NJI2d Crim. 4.0 had
      “apparently been added to further specify the meaning of ‘before’ as it
      was used in § 28-302(3).” 282 Neb. at 310, 803 N.W.2d at 758. We
                                          51
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 52 of 61 - Page ID # 2228




      reviewed our precedent to the effect that no particular length of time for
      premeditation is required, provided that the intent to kill is formed
      before the act is committed and not simultaneously with the act that
      caused the death, as well as other precedent to the effect that the
      duration of time required to establish premeditation may be so short
      that it is instantaneous. Id.

      Custer argues that the instruction was erroneous because “these two
      words [‘instantaneous’ and ‘simultaneous’] are synonyms that mean
      something occurring in the same moment.” Brief for appellant at 30.
      He contends that instructing the jury that premeditation may be
      “instantaneous” violates the statutory requirement that intent must be
      formed before the act is done. We disagree.

      “Instantaneous” is defined as “done, occurring, or acting without any
      perceptible duration of time,” Webster’s Third New International
      Dictionary of the English Language, Unabridged 1171 (1993), whereas
      “simultaneous” is defined as “existing or occurring at the same time,”
      id. at 2122. The two words are not synonymous; “instantaneous” refers
      to the passage of time during which something occurs, while
      “simultaneous” refers to the point in time at which two or more things
      occur. Thus, premeditation may occur instantaneously, or in an amount
      of time of imperceptible duration, but without occurring simultaneously
      with, or at the same point in time as, the act. The instruction makes it
      clear that although premeditation may be instantaneous, it must
      nevertheless occur before the act and not simultaneous with it. The
      instruction therefore does not contradict the statutory requirement that
      premeditation must occur before the act. The instruction instead
      explains that, while premeditation must occur before the act and not
      simultaneous with it, premeditation need not occur for any minimal
      duration of time and may occur in an instant, that is, may be
      instantaneous. Custer also argues that the instruction is a violation of
      the separation of powers because it adds to the definition of
      premeditation provided by the Legislature. However, a court’s proper
      role is to interpret statutes and clarify their meaning. See Taylor, supra.
      The instruction given in this case interprets and clarifies the statutory
      definition; it does not change or contradict the statutory definition.

      Similar to our discussion in Taylor, supra, we conclude that jury
      instruction No. 7 in this case conformed to our interpretation of
                                          52
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 53 of 61 - Page ID # 2229




      premeditation as it is used in § 28-302(3). Accordingly, as a matter of
      law, the district court did not err when it gave the definition of
      premeditation in instruction No. 7, and we reject this assignment of
      error.

(Filing 9-1 at CM/ECF pp. 11-13.)

       The court finds that the Nebraska Supreme correctly determined that the trial
court properly instructed the jury on the definition of premeditation. Although the
instant Jury Instruction No. 7 did contain a statement indicating that the intent “may
be so short as to be instantaneous,” the jury instructions clearly provided that the
intent must be “formed before the act and not simultaneously with the act.” (Filing
9-11 at CM/ECF p. 26.) The court finds that the jury instructions, considered in their
entirety, sufficiently and explicitly convey the principle that Custer’s mental state,
at the time of the crime, must have been the result of reflection and judgment and
free from excitement and passion for Custer to be capable of premeditation. (See id.
at CM/ECF pp. 20-22, 26-27.) Custer has not directed the court’s attention to any
Supreme Court case, nor has the court found such a case in its research, which
demonstrates that the instruction did not comply with constitutional principles. The
jury instructions given by the trial court in Custer’s case sufficiently informed the
jury of their constitutional duty to consider whether the homicide committed by
Custer was accompanied by the premeditation and deliberation necessary to convert
the killing into first degree murder. Thus, Custer has failed to demonstrate that the
premeditation instruction, given in accordance with state law, constituted a
fundamental defect in the proceedings which resulted in a complete miscarriage of
justice. Accordingly, the court determines that Claim Four, Subpart (2)
(premeditation instruction), is without merit and is denied.

E. Claim Five

      In Claim Five, Custer claims that he was denied due process because the State
committed prosecutorial misconduct by (1) arguing his post-arrest silence, (2)
introducing inflammatory, religious-themed arguments and testimony into the trial,
                                         53
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 54 of 61 - Page ID # 2230




and (3) “brow-beating” Custer with questions already asked and answered. (Filing 1
at CM/ECF pp. 17, 26.)

        The court will briefly discuss the relevant federal law so that it may apply it
later in a summary fashion as it reviews Custer’s claims.

        A habeas petition will be granted for prosecutorial misconduct only when the
misconduct “so infected the trial with unfairness as to make the resulting conviction
a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting
Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). The Eighth Circuit has
construed the rule set forth in Darden as a two-part test for prosecutorial misconduct:
(1) the prosecutor’s remarks or conduct must have been improper, and (2) such
remarks or conduct must have prejudicially affected the defendant’s substantial
rights so as to deprive the defendant of a fair trial. United States v. Conrad, 320 F.3d.
851, 855 (8th Cir. 2003); Young v. Bowersox, 161 F.3d 1159, 1162 (8th Cir. 1998).
Thus, if the reviewing court does not find the remarks to have been improper, the
court does not reach the second step of determining whether they deprived the
defendant of his constitutional right to due process. Basile v. Bowersox, 125 F. Supp.
2d 930, 941 (E.D. Mo. 1999). If the reviewing court does reach the second step, the
court must examine “the totality of the circumstances” in order to determine the
effect of the prosecutor’s remarks or conduct. Walls v. Bowersox, 151 F.3d 827, 836
(8th Cir. 1998). The challenged statements, when read in the entire context of the
proceedings, must “fundamentally taint the proceedings” to warrant federal habeas
relief. Id. at 837 (citing Darden, 477 U.S. at 181). “Under this standard, a petitioner
must show that there is a reasonable probability that the error complained of affected
the outcome of the trial—i.e., that absent the alleged impropriety, the verdict
probably would have been different.” Kellogg v. Skon, 176 F.3d 447, 451 (8th Cir.
1999).




                                           54
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 55 of 61 - Page ID # 2231




      1. Subpart (1)

      Custer claims that he was denied due process because the State committed
prosecutorial misconduct by arguing his post-arrest silence. (Filing 1 at CM/ECF pp.
17, 26.) The Nebraska Supreme Court considered and rejected this claim on direct
appeal as follows:

      Custer next claims that the State committed prosecutorial misconduct
      when it made certain statements during closing arguments. Custer takes
      issue with the State’s comments regarding the amount of time he had
      to prepare his testimony for trial and the State’s comments highlighting
      his failure to report the shooting and McCormick’s alleged aggressive
      actions to the police. He contends that the statements were improper
      comments on the exercise of his right to remain silent. We conclude
      that the State’s comments during closing arguments were not improper
      and did not constitute prosecutorial misconduct.

      We note that Custer did not object when the State questioned him about
      these issues on cross-examination or when the State remarked on these
      issues during closing arguments; the claim on appeal is limited to the
      prosecutor’s comments made during closing arguments. When a party
      has knowledge during trial of irregularity or misconduct, the party must
      timely assert his or her right to a mistrial. State v. Stricklin, 290 Neb.
      542, 861 N.W.2d 367 (2015). A party who fails to make a timely motion
      for mistrial based on prosecutorial misconduct waives the right to assert
      on appeal that the court erred in not declaring a mistrial due to such
      prosecutorial misconduct. Id.

      Although Custer acknowledges that he failed to object to the alleged
      prosecutorial misconduct at trial, he argues that we should note the
      alleged misconduct as plain error. When a defendant has not preserved
      a claim of prosecutorial misconduct for direct appeal, we will review
      the record only for plain error. State v. Dubray, 289 Neb. 208, 854
      N.W.2d 584 (2014). We apply the plain error exception to the
      contemporaneous-objection rule sparingly. State v. Alarcon-Chavez,
      284 Neb. 322, 821 N.W.2d 359 (2012). Therefore, in this case, we will
      review the record for plain error with regard to Custer’s allegations of
      prosecutorial misconduct.
                                         55
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 56 of 61 - Page ID # 2232




      An appellate court may find plain error on appeal when an error
      unasserted or uncomplained of at trial, but plainly evident from the
      record, prejudicially affects a litigant’s substantial right and, if
      uncorrected, would result in damage to the integrity, reputation, and
      fairness of the judicial process. Id. Generally, we will find plain error
      only when a miscarriage of justice would otherwise occur. Id.

      Prosecutorial misconduct encompasses conduct that violates legal or
      ethical standards for various contexts because the conduct will or may
      undermine a defendant’s right to a fair trial. Dubray, supra. In assessing
      allegations of prosecutorial misconduct in closing arguments, a court
      first determines whether the prosecutor’s remarks were improper. It is
      then necessary to determine the extent to which the improper remarks
      had a prejudicial effect on the defendant’s right to a fair trial. State v.
      Watt, 285 Neb. 647, 832 N.W.2d 459 (2013). The first step in our
      analysis, then, is to determine whether the State’s comments to the jury
      regarding the amount of time Custer had to consider his testimony and
      Custer’s failure to report the incident were improper.

      With regard to whether remarks made during closing arguments are
      improper, we have stated that prosecutors are charged with the duty to
      conduct criminal trials in such a manner that the accused may have a
      fair and impartial trial, and prosecutors are not to inflame the prejudices
      or excite the passions of the jury against the accused. Id. A prosecutor’s
      conduct that does not mislead and unduly influence the jury does not
      constitute misconduct. Id.

      Custer asserts that it was improper for the State to note that Custer did
      not report to police his allegations that McCormick had threatened him
      with a knife, which allegations form the basis for his claim of self-
      defense. The State further noted that Custer had 15 months and the
      advantage of hearing other witnesses’ testimony in order to prepare his
      testimony in his own defense. The State contrasted this with the trial
      testimony of Leal and Wright, which was consistent with statements
      they gave to police within hours after the incident.

      Custer argues that these comments by the prosecutor violated a line of
      cases beginning with Doyle v. Ohio, 426 U.S. 610, 611, 96 S. Ct. 2240,
      49 L.Ed.2d 91 (1976), in which the U.S. Supreme Court held that the
                                          56
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 57 of 61 - Page ID # 2233




      State may not “seek to impeach a defendant’s exculpatory story, told
      for the first time at trial, by cross-examining the defendant about his
      failure to have told the story after receiving Miranda warnings at the
      time of his arrest.” In Fletcher v. Weir, 455 U.S. 603, 607, 102 S. Ct.
      1309, 71 L.Ed.2d 490 (1982), the U.S. Supreme Court clarified that the
      Doyle rule did not necessarily apply to a prosecutor’s remarks about a
      postarrest silence occurring before Miranda warnings and stated:

            In the absence of the sort of affirmative assurances
            embodied in the Miranda warnings [to the effect that his
            silence will not be used against him or her], we do not
            believe that it violates due process of law for a State to
            permit cross-examination as to [pre-Miranda] postarrest
            silence when a defendant chooses to take the stand.

      Similar to Fletcher, supra, in Nebraska, we have stated that “it is not a
      violation of fundamental fairness for the State to use a defendant’s pre-
      Miranda silence as impeachment or as substantive evidence of sanity.”
      State v. Harms, 263 Neb. 814, 824-25, 643 N.W.2d 359, 371 (2002).
      We have explicitly extended the protection of Doyle to a prosecutor’s
      comments on the defendant’s silence made in closing argument. See
      State v. Lopez, 274 Neb. 756, 743 N.W.2d 351 (2008). The Doyle
      challenge in the instant case is to the prosecutor’s remarks during
      closing argument.

      Custer directs our attention to State v. Lofquest, 227 Neb. 567, 418
      N.W.2d 595 (1988). In Lofquest, we noted that the State’s remarks,
      some of which were made during the prosecutor’s closing, referred to
      the defendant’s failure to tell his story to police at any time prior to the
      trial. We stated in Lofquest that the dispositive factor with respect to a
      prosecutor’s remarks regarding a defendant’s silence is the period of
      silence to which the prosecutor referred—that is, whether it is the
      period before or the period after the defendant received Miranda
      warnings. We determined that the prosecutor’s “generalized questions
      and comments [made] it nearly impossible to discern, for purposes of a
      Doyle inquiry, what period of silence the prosecution was referring to,
      pre-Miranda or post-Miranda” and that “the prosecutor’s remarks
      could be construed as referring to [the defendant’s] silence from the
      first police contact through the moment before [the defendant] told his
      story at trial.” 227 Neb. at 570, 418 N.W.2d at 597. We concluded that
                                          57
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 58 of 61 - Page ID # 2234




      the prosecutor’s remarks in Lofquest were improper because “[w]e
      cannot allow prosecutors to sidestep the Doyle protections by skirting
      the edge of the law with vague and imprecise references to a
      defendant’s silence.” 227 Neb. at 570, 418 N.W.2d at 597.

      Custer argues that, similar to Lofquest, the State’s remarks made during
      closing argument in this case encompassed the entire period until he
      testified at trial and that the remarks were therefore improper. However,
      we note that the remarks in which the State referred specifically to
      Custer’s silence clearly pertained to a time before his arrest and before
      Miranda warnings were given. During closing arguments, the State
      discussed Custer’s actions immediately after the shooting and stated
      that he did not call police. The State remarked, “He even sees the police
      car drive by and never bothers to tell anybody that he was just in this
      life and death struggle. Never tells the police about that.” These remarks
      clearly refer to Custer’s silence at a time before he was arrested and
      given Miranda warnings. They were unlike the remarks we found
      improper in Lofquest, supra, in which the State imprecisely referred to
      the defendant’s silence prior to trial, which period might have included
      times after the defendant received post-Miranda warnings.

      Custer argues that in addition to the remarks discussed above
      specifically referring to Custer’s failure to report the incident to police,
      the State’s remarks regarding the amount of time he had to prepare his
      testimony prior to trial were effectively improper comments on his
      silence. He argues that the time period before trial necessarily includes
      some time after his arrest and after he invoked his rights. He notes that
      in closing arguments, the State remarked that “Custer wrapped his story
      around the forensics after having 15 months to look at it by hearing the
      testimony about seeing—here’s the angle here and know that
      [McCormick] go [sic] wounded right here,” and later repeated that
      “Custer forms his story around the forensics.”

      We do not read these remarks as commenting on Custer’s silence after
      his arrest and after invocation of his right to remain silent. Instead, the
      remarks are similar to those in State v. Jacob, 253 Neb. 950, 974, 574
      N.W.2d 117, 137 (1998), abrogated on other grounds, State v. Nolan,
      283 Neb. 50, 807 N.W.2d 520 (2012), in which the prosecutor stated
      during closing arguments that before the defendant testified at trial, he
      “‘had five years to think of his answers, five years to run through all of
                                          58
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 59 of 61 - Page ID # 2235




      this. Five years to prepare’” and that he had “‘sat through this trial and
      heard every witness and every question.’” We characterized the State’s
      remarks in Jacob as commenting on the defendant’s credibility and as
      implying that “in evaluating the credibility of [the defendant’s]
      testimony, the jury should consider that [the defendant] had the benefit
      of first hearing all the witnesses’ testimony and had 5 years to prepare
      his testimony.” Id. at 975-76, 574 N.W.2d at 138. We stated that we
      found “nothing in the argument that can be construed as a comment on
      [the defendant’s] silence.” Id. at 976, 574 N.W.2d at 138. Similar to the
      remarks in Jacob, the remarks by the State in closing argument in this
      case were directed to the credibility of Custer’s testimony rather than
      remarks on Custer’s silence.

      We conclude that the State’s remarks during closing arguments were
      not improper, and we therefore need not consider whether the
      comments prejudiced Custer’s right to a fair trial. Because there was no
      prosecutorial misconduct and no plain error, we reject Custer’s
      assignment of error.

(Filing 9-1 at CM/ECF pp. 14-16.)

       The Nebraska Supreme Court’s adjudication of this claim was not objectively
unreasonable and was not contrary to, or an unreasonable application of, clearly
established federal law. In Doyle v. Ohio, 426 U.S. 610, 619 (1976), the Supreme
Court held “that the use for impeachment purposes of petitioners’ silence, at the time
of arrest and after receiving Miranda warnings, violated the Due Process Clause of
the Fourteenth Amendment.” The theory underlying Doyle is that while Miranda
warnings contain no express assurance that silence will carry no penalty, “such
assurance is implicit to any person who receives the warnings.” Id. at 618. On this
reasoning, the Supreme Court concluded that it would be fundamentally unfair first
to induce a defendant to remain silent through Miranda warnings and then to
penalize the defendant who relies on those warnings by allowing the defendant’s
silence to be used to impeach an exculpatory explanation offered at trial. Id.
However, Doyle applies only in the context of post-Miranda silence. In cases
following Doyle, the Supreme Court held that the Fifth and Fourteenth Amendments
permit a defendant to be impeached with his pre-arrest pre-Miranda silence, Jenkins
                                        59
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 60 of 61 - Page ID # 2236




v. Anderson, 447 U.S. 231, 238 (1980), or post-arrest pre-Miranda silence, Fletcher
v. Weir, 455 U.S. 603, 607 (1982), if he later takes the stand during his criminal trial.

        Consistent with federal law, when finding the issue of Claim Five, Subpart
(1), without merit, the Nebraska Supreme Court considered what the prosecutor
argued during closing argument at Custer’s trial and concluded that the arguments
were not improper under the Doyle rule. As to the prosecutor’s comment on Custer’s
silence during closing argument, the Nebraska Supreme Court reasonably
determined that the comment referred to a pre-arrest and pre-Miranda time period
and thus did not constitute Doyle violations. The most logical understanding of the
prosecutor’s remarks was as an attempt to use Custer’s pre-arrest silence to
undermine his theory of self-defense. As to the prosecutor’s remarks regarding the
amount of time Custer had to prepare his testimony before trial, the Nebraska
Supreme Court’s determination that the remarks were directed to the credibility of
Custer’s testimony, rather than remarks on Custer’s silence in violation of Doyle,
was reasonable in light of the facts and the relevant law. When read in context, it is
evident that the prosecutor’s comment was intended to attack the credibility of
Custer’s trial testimony by urging the jury to consider that Custer had the benefit of
first hearing all the witnesses’ testimony and had 15 months to prepare his testimony
while Leal and Wright testified consistently with statements they gave to police
within hours after the incident. Finally, in light of its determination that the
prosecutor’s arguments were not improper, the Nebraska Supreme Court’s
conclusion that it need not consider whether those arguments prejudiced Custer’s
right to a fair trial was not contrary to, or an unreasonable application of, federal law.
The court finds, therefore, that Claim Five, Subpart (1), is without merit and that
Custer in not entitled to habeas relief on its basis.

      2. Subparts (2) and (3)

      Custer claims that he was denied due process because the State committed
prosecutorial misconduct by introducing inflammatory, religious-themed arguments
and testimony into the trial (Subpart 2) and by “brow-beating” Custer with questions
                                           60
8:18-cv-00224-RGK-PRSE Doc # 26 Filed: 08/07/20 Page 61 of 61 - Page ID # 2237




already asked and answered (Subpart 3). (Filing 1 at CM/ECF pp. 17, 26.) Claim
Five, Subparts (2) and (3), are procedurally defaulted because they were not raised
on direct appeal. Appellate counsel’s failure to raise these issues on direct appeal
does not excuse the procedural default because Custer did not present any
independent ineffective assistance of appellate counsel claim in one complete round
of review in the Nebraska state courts. See Edwards, 529 U.S. at 451-53; Murray,
477 U.S. at 488-89; Leggins, 822 F.2d at 768 n.5. In the alternative, the court finds
that the claims are meritless. As discussed in Claim One, Subpart (5), neither
instance constituted prosecutorial misconduct. Because the comments in Subparts
(2) and (3) were not in fact improper, Custer is not entitled to habeas relief on these
claims. See Young, 161 F.3d at 1162.


                    V. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under 28 U.S.C. § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The court has applied the appropriate standard and determined that
Custer is not entitled to a certificate of appealability.

       IT IS THEREFORE ORDERED that the Petition for Writ of Habeas Corpus
(filing 1) is denied and dismissed with prejudice. No certificate of appealability has
been or will be issued. Judgment will be issued by separate document.

      August 7, 2020.                           BY THE COURT:



                                                Richard G. Kopf
                                                Senior United States District Judge

                                           61
